ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
RIGHT OF PASSAGE OVER

INDIAN TERRITORY
(PORTUGAL v. INDIA)
MERITS

JUDGMENT OF 12 APRIL 1960

1960

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU
DROIT DE PASSAGE

SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)
FOND

ARRÊT DU 12 AVRIL 1960
This Judgment should be cited as follows:

“Case concerning Right of Passage over Indian Territory (Merits),
judgment of 12 April 1960: I.C.J. Reports 1960, p. 6.”

Le présent arrêt doit être cité comme suit:

«Affaire du droit de passage sur territoire indien (fond),
Arrêt du 12 avril 1960: C.T. J. Recueil 1960, p. 6.»

 

Sales number 99 6
N° de vente :

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1960

12 avril 1960

AFFAIRE DU
DROIT DE PASSAGE

SUR TERRITOIRE INDIEN

(PORTUGAL c. INDE)
FOND

Compétence de la Cour. — Disposition facultative. — Déclaration portant
acceptation de la juridiction de la Cour. — Réserve des différends relatifs à
des questions relevant de la compétence nationale. — Compétence reconnue

sous la réserve ratione temporis. — « Différends » et « faits ou situations »
postérieurs à une date déterminée.
Fond. — Reconnaissance judiciaire du droit prétendu. — Période

mahratte. — Périodes britannique et post-britannique. — Pratique acceptée
par les Parties comme étant le droit. — Coutume locale. — Question du droit
de passage pour les personnes privées, les fonctionnaires civils, les marchan-
dises en général, les forces armées, la police armée et les armes el munitions. —
Exercice du pouvoir de réglementation et de contrôle par le souverain du
territoire intermédiaire.

ARRÊT

Présents: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
BADAWI, ARMAND-UGON, KOJEVNIKOV, MORENO QUIN-
TANA, CORDOVA, WELLINGTON Koo, SPIROPOULOS,
Sir Percy SPENDER, juges ; MM. CHAGLA et FERNANDES,
Juges ad hoc; M. GARNIER-COIGNET, Grefier adjoint.

1960
Le 12 avril
Réle général
n° 32
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT IZ IV 60) 7

En l'affaire du droit de passage sur territoire indien,

entre
la République du Portugal,
représentée par |
M. Joao de Barros Ferreira da Fonseca, ambassadeur du Portugal
à La Haye,
comme agent,
et par

M. Inocéncio Galväo Telles, directeur de la faculté de droit de
l’Université de Lisbonne, membre de la Chambre Haute,

comme agent, avocat et conseil,

assistés de

M. Maurice Bourquin, professeur à la faculté de droit de l’Univer-
sité de Genève et à l’Institut universitaire de hautes études
internationales,

comme avocat et conseil,

et de

M. Guilherme Braga da Cruz, directeur de la faculté de droit de
l’Université de Coïmbre, membre de la Chambre Haute,

M. Pierre Lalive d’Epinay, professeur à la faculté de droit de
l'Université de Genève,

M. Joaquim Moreira da Silva Cunha, professeur à la faculté de
droit de l’Université de Lisbonne, membre de la Chambre Haute,

comme conseils,

et de

M. Henrique Martins de Carvalho, conseiller pour l’outre-mer au
ministère des Affaires étrangères,

M. Alexandre Marques Lobato, secrétaire du Centre d’études
historiques de l'outre-mer,

M. Jodo de Castro Mendes, assistant à la faculté de droit de
l’Université de Lisbonne,

comme experts,
et de

M. José de Oliveira Ascensäo, assistant à la faculté de droit de
l'Université de Lisbonne,

M. Carlos Macieira Ary dos Santos, secrétaire de l’ambassade du
Portugal 4 La Haye,

M. Anténio Leal da Costa Lobo, secrétaire de légation,
comme secrétaires,
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 8

et

la République de l'Inde,

représentée par
M. M. C. Setalvad, Attorney-General de l'Inde,
comme agent et conseil,

assisté de

Me Henri Rolin, professeur de droit international à l’Université
libre de Bruxelles, avocat à la Cour, membre du Sénat belge,

Le très honorable sir Frank Soskice, Q. C., M. P., ancien Attorney-
General d'Angleterre,

M. Paul Guggenheim, professeur de droit international à la
facuité de droit de l’Université de Genève et à l’Institut univer-
sitaire de hautes études internationales,

M. C. H. M. Waldock, C. M. G., O.B.E., Q.C., professeur de
droit international public à l’Université d'Oxford (chaire
Chichele),

M. J. G. Le Quesne, membre du barreau anglais,
comme conseils,

et de

M. Vasant Govind Joshi,

M. Vishwanath Govind Dighe,

M. Vithal Trimbak Gune,

M. Leofredo Agenor de Gouvea Pinto,

M. Ram Swarup Bhardwaj, du service des recherches goanaises
au ministére des Affaires extérieures,

M. Jodo Francisco Caraciolo Cabral, du département juridique de
la High Commission of India a Londres,

comme conseillers-experts,
et de

M. J. M. Mukhi, conseiller juridique au ministére des Affaires
extérieures,

comme agent adjoint et secrétaire,

La Cour,
ainsi composée,
rend L'arrêt suivant :

Par son arrêt du 26 novembre 1957 la Cour a rejeté quatre des
six exceptions préliminaires soulevées par le Gouvernement de
l’Inde à la compétence de la Cour pour connaître de la requête

6
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 9

introductive d'instance déposée par le Gouvernement du Portugal
le 22 décembre 1955 et a joint au fond les cinquième et sixième
exceptions préliminaires.

Dans ce même arrêt, la Cour a ordonné la reprise de la procédure
au fond et fixé les délais pour la suite de cette procédure. Par les
ordonnances du 10 février 1958, du 28 août 1958, du 6 novembre
1958 et du 17 janvier 1959 il a été fait droit à des demandes de
prorogation de ces délais et le contre-mémoire, la réplique et la
duplique ont été déposés dans les délais ainsi fixés. Le 5 février 1959,
date du dépôt de la dernière pièce, l'affaire s’est trouvée en état.

La Cour comptait sur le siège M. Mahomed Ali Currim Chagla,
ambassadeur de l’Inde aux États-Unis et au Mexique et ministre
de l’Inde à Cuba, et M. Manuel Fernandes, directeur général au
ministère de la Justice du Portugal et membre de la section des
relations internationales de la Chambre Haute, qui avaient été
respectivement choisis par le Gouvernement de l'Inde et par le
Gouvernement du Portugal pour siéger comme juges ad hoc, confor-
mément à l’article 31, paragraphe 3, du Statut.

Des audiences publiques ont été tenues les 21, 22, 23, 24, 25, 26,
28, 29 et 30 septembre, les re, 2, 3, 5, 6, 9, 10, I2, 13, 14, 15, 16, 17,
19, 20, 21, 24, 26, 27, 28, 29, 30 et 31 octobre et les 3, 4, 5 et 6 novem-
bre 1959. A ces audiences la Cour a entendu en leurs plaidoiries et
réponses MM. Galväo Telles, Bourquin, Braga da Cruz, Pierre Lalive
d’Epinay et Moreira da Silva Cunha au nom du Gouvernement du
Portugal et M. Setalvad, Me Rolin, sir Frank Soskice et MM. Guggen-
heim et Waldock au nom du Gouvernement de l'Inde.

Au cours de la procédure écrite et orale, les conclusions ci-aprés
ont été prises par les Parties:

Au nom du Gouvernement du Portugal,

dans la requéte:

« Plaise à la Cour

a) Dire et juger que le Portugal est titulaire ou bénéficiaire d’un
droit de passage entre son territoire de Damäo (Damäo du littoral),
ses territoires enclavés de Dadra et de Nagar-Aveli et entre ceux-ci,
et que ce droit comprend la faculté de transit pour les personnes et
pour les biens, y compris les forces armées ou les autres soutiens
du droit et de l’ordre, sans restrictions ou difficultés et de la maniére
et dans la mesure requises par l’exercice effectif de la souveraineté
portugaise sur lesdits territoires.

b) Dire et juger que l'Inde a empêché et continue a empêcher
Vexercice du droit dont il s’agit, attentant ainsi à la souveraineté
portugaise sur les enclaves portugaises de Dadra et de Nagar-Aveli
et violant ses obligations internationales dérivées des sources men-
tionnées ci-dessus et de toutes autres, en particulier les traités qui
pourraient étre applicables.

7
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT I2 IV 60) 10

c) Décider que l'Inde doit immédiatement mettre fin à cette
situation de fait en permettant au Portugal d'exercer le droit de
passage ci-dessus mentionné dans les conditions énoncées plus
haut. »

Dans le mémoire:
« Plaise à la Cour:
1. De dire et juger:
a) que le Portugal a un droit de passage sur le territoire de l'Inde

en vue d'assurer les liaisons entre son territoire de Damäo (Damäo
du littoral) et ses territoires enclavés de Dadra et de Nagar-Aveli;

b) que ce droit comporte le transit des personnes et des biens,
ainsi que le passage des représentants de l’autorité et des forces
armées nécessaires pour assurer le plein exercice de la souveraineté
portugaise dans les territoires en question.

2. De dire et juger:

a) que le Gouvernement de l’Inde doit respecter ce droit;

b) qu’il doit s'abstenir, en conséquence, de tout acte susceptible
d’en entraver ou d’en compromettre l'exercice;

c) qu'il ne peut davantage laisser s’accomplir de tels actes sur
son territoire;

3. De dire et juger que le Gouvernement de l’Inde a agi et continue
d'agir contrairement aux obligations rappelées ci-dessus ;

4. De l’inviter à mettre fin à cet état de choses illicite. »

Comme conclusions finales déposées le 6 octobre 1959:

«I, — Conclusions relatives aux demandes du Portugal

Attendu que la demande du Gouvernement portugais a pour objet:
1° la reconnaissance du droit que le Portugal possède de transiter
par le territoire indien dans la mesure nécessaire à l'exercice de
sa souveraineté sur les enclaves de Dadra et de Nagar-Aveli; 2° la
constatation des manquements de l'Inde à l'obligation résultant
pour elle de ce droit.

A. En ce qui concerne lé droit de transit du Portugal

Attendu que les territoires de Dadra et de Nagar-Aveli, qui relèvent
incontestablement de la souveraineté du Portugal, se trouvent
complètement enclavés dans le territoire de l’Union indienne;

Attendu que l'exercice de la souveraineté portugaise sur ces terri-
toires serait donc impossible si le Portugal n’était pas assuré de
pouvoir communiquer avec eux en passant par les quelques kilo-
mètres de territoire indien qui les séparent l’un de l’autre, ainsi que
de arrondissement côtier de Damäo;

Attendu que la prétention de l'Inde de disposer à cet égard d’une
compétence discrétionnaire est manifestement incompatible avec
cette nécessité;

Attendu, en effet, que cette prétention permettrait à l'Inde de
s'opposer aux communications du Portugal avec ses enclaves, pour

8
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) II

des raisons dont elle serait seule juge et dès qu’elle estimerait que
ses convenances ou ses intérêts la poussent à prendre pareille attitude;

Attendu que l’ordre juridique international est essentiellement
fondé sur le respect réciproque des souverainetés ;

Attendu que l’Union indienne a reconnu sans équivoque la
souveraineté du Portugal sur les deux enclaves, de même d’ailleurs
que l’avaient reconnue les souverains précédents du territoire indien;

Attendu que, par cette reconnaissance, l’Union indienne et ses
prédécesseurs ont admis que l'existence des deux enclaves portu-
gaises à l'intérieur du territoire indien faisait partie de l’ordre
Juridique et se sont engagés à respecter cette situation;

Attendu que, pour justifier le pouvoir discrétionnaire dont l'Union
indienne prétend disposer à l’égard du transit portugais, il faudrait
donc admettre que, tout en reconnaissant la souveraineté du Portu-
gal sur les enclaves, elle se serait réservé tacitement la faculté de
rendre impossible, à son gré, l'exercice de cette souveraineté;

Attendu qu’une telle réserve ne peut logiquement être admise et
serait contraire aux exigences élémentaires de la bonne foi;

Attendu que le droit revendiqué par le Portugal est d’ailleurs
confirmé par les accords qu’il a conclus jadis avec les Mahrattes,
par la coutume locale et par la coutume générale, ainsi que par la
conformité des droits internes en ce qui concerne l’accès aux terrains
enclavés;

Attendu, en effet, que les accords mentionnés ne peuvent man-
quer d’étre interprétés que comme concédant au Portugal le droit
de passage nécessaire à l’exercice des pouvoirs que les mêmes accords
lui ont octroyés sur les enclaves;

Attendu, en outre, que dans les relations entre le Portugal et
les souverains successifs des territoires voisins des enclaves, il s’éta-
blit et se consolida, au cours de près de deux siècles, une pratique
ininterrompue tendant au maintien des liaisons indispensables
entre Damäo littoral et les enclaves; et que cette pratique était, de
part et d’autre, assise sur la conviction qu'il s’agissait d’une obli-
gation juridique (opinio juris sive necessitatis) ;

Attendu que la coutume générale apporte, elle aussi, la pleine
confirmation du droit revendiqué par le Portugal; que la pratique
des Etats ne révèle aucune discordance à ce sujet; que, si les moda-
lités du droit de passage varient naturellement suivant les circons-
tances, le droit, pour le souverain de l’enclave, d’avoir avec elle
les communications nécessaires à l’exercice de sa souveraineté est
admis sans exception, et qu’il serait impossible de prétendre que
cette constance et cette uniformité n’attestent pas la conviction
d’un devoir juridique (opinio juris sive necessitatis) ;

Attendu enfin que les droits internes des nations civilisées sont
unanimes à reconnaître que le titulaire d’un fonds enclavé a le droit,
pour y accéder, de passer par les fonds intermédiaires; qu'il est rare
de trouver un principe se dégageant plus manifestement de la pra-
tique universelle des Etats in foro domestico et répondant plus par-

9
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 12

faitement aux exigences de l’article 38, paragraphe 1, lettre c), du
Statut de la Cour;

Attendu que chacun des titres invoqués par le Portugal suffirait
pour justifier le droit qu'il revendique, mais qu'ils se renforcent les
uns les autres et que leur coexistence fait ressortir la solidité de leur
fondement commun;

Attendu que le Portugal ne revendique aucunement un droit
d'accès au territoire indien, mais simplement un droit de transit,
destiné à assurer les communications entre ses enclaves elles-mêmes
et entre celles-ci et l’arrondissement côtier de Damäo:

Attendu que ce droit de transit n’est revendiqué que dans la
mesure nécessaire à l'exercice de la souveraineté portugaise dans les
enclaves ;

Attendu qu’en revendiquant ce droit, le Portugal ne conteste
aucunement que la souveraineté appartient exclusivement à l’Inde
sur le territoire par lequel le transit doit s'effectuer ; qu’il ne prétend
aucunement soustraire les personnes et les biens en transit à l’exer-
cice de cette souveraineté, et qu’il ne demande pour eux, ni directe-
ment, ni indirectement, aucune immunité;

Attendu que le transit faisant l’objet de sa demande reste donc
soumis à la réglementation et au contrôle de l’Inde, qui doit les
exercer, en prenant, de bonne foi et sous sa responsabilité, les
décisions nécessaires ;

Attendu que le Portugal affirme simplement que la compétence
territoriale de l’Inde n'est pas, à cet égard, une compétence discré-
tionnaire, l'Inde étant obligée, sous sa responsabilité, de ne pas
empêcher le transit nécessaire à l’exercice de la souveraineté portu-
gaise dans les enclaves;

Attendu que le Gouvernement indien prétend que l’objet de la
demande portugaise serait trop vague pour que la Cour püût se
prononcer à son sujet par la seule application des règles de droit
énumérées à l’article 38, paragraphe 1, du Statut; mais que cette
prétention ne résiste pas à l'examen;

Attendu, en effet, que les règles de droit international visées
au paragraphe 1 de l'article 38 sont loin de comporter nécessaire-
ment une plus grande précision que celles sur lesquelles s’appuie
le Gouvernement portugais et qui sont rappelées ci-dessus;

Par ces motifs

Plaise à la Cour

Dire et juger

que le droit de passage entre les enclaves de Dadra et de Nagar-
Aveli et entre celles-ci et l'arrondissement côtier de Damäo, tel
qu'il est défini ci-dessus, existe au profit du Portugal et doit être
respecté par l'Inde.
B. En ce qui concerne les manquements de l'Inde

Attendu que l'attitude du Gouvernement indien à l'égard du
transit portugais s’est modifiée dans les derniers mois de l’année
1953, à la suite du refus opposé par le Portugal à la demande de
cession de ses territoires de l'Inde (duplique, paragraphe 417) ;

ro
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 13

Attendu que cette modification fut caractérisée tout d’abord par
une série de restrictions, qui, sans rendre immédiatement impossible
l'exercice de la souveraineté portugaise dans les enclaves, y appor-
taient incontestablement de sérieuses entraves et pouvaient être
de nature à le paralyser complètement si des événements excep-
tionnels survenaient qui obligeraient le Portugal à prendre des
mesures rapides pour assurer le maintien de l’ordre à Dadra et à
Nagar-Aveli (mémoire, annexe 40);

Attendu que la menace d’une action dirigée contre les territoires
portugais de l’Inde ne pouvait être ignorée du Gouvernement in-
dien; que ’imminence de cette action avait d’ailleurs été annoncée
publiquement et à maintes reprises, et notamment le 2 juillet 1954,
dans un manifeste adopté à Bombay par des personnalités dirigean-
tes des milieux anti-portugais et reproduit par la presse indienne
(annexe indienne À, n° 7);

Attendu qu'il incombait évidemment au Gouvernement indien
de prendre les mesures en son pouvoir pour prévenir la réalisation
d’un tel dessein (arrêt de la Cour du g avril 1949 dans l'affaire du
Détroit de Corfou, Recueil, p. 22);

Attendu que le Gouvernement indien n’a pris aucune mesure de
ce genre et qu’il n’a pas hésité, au contraire, à affaiblir encore la
capacité de résistance du Portugal au danger qui le menaçait, en
aggravant les restrictions apportées à son transit (note du consul
général de 1’ Inde à Goa, en date du 17 juillet 1954, avisant le gouver-
neur général portugais d’une série de mesures immédiates, compre-
nant notamment l'interdiction de transport de munitions et de
matériel militaire — mémoire, annexe 47);

Attendu qu’une semaine s’est écoulée entre l'occupation de Dadra
(pendant la nuit du 21 au 22 juillet) et l'expédition contre Nagar-
Aveli, qui, entamée le 29 juillet, ne se termina qu’en août;

Attendu qu'après l'occupation de Dadra, il ne pouvait faire
aucun doute qu’une action analogue serait entreprise contre Nagar-
Aveli, la plus grande des deux enclaves portugaises;

Attendu que, dès le 23 juillet, d’ailleurs, le président du soi-
disant «Front Uni des Goanais » et chef de l’expédition contre
Dadra, annonça publiquement qu’il en serait ainsi et que l’action
se déclencherait dès que les préparatifs nécessaires seraient termi-
nés (observations sur les exceptions préliminaires, annexe I, appen-
dice 2);

Attendu que le Gouvernement indien ne prit aucune mesure pour
empêcher cette seconde expédition;

Attendu que, loin de remplir ainsi son devoir à l’égard du Portugal,
il s’opposa rigoureusement à toutes communications de ce dernier
avec les enclaves;

Attendu que, si les Parties sont en désaccord sur le point de savoir
si les communications de Damäo avec les enclaves avaient été en-
tièrement coupées avant l'opération contre Dadra, il est en tout cas
avéré que l’isolement des deux enclaves était devenu complet au
lendemain de l’occupation de Dadra et avant l’expédition contre
Nagar-Aveli;

II
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 14

Attendu qu’à partir de ce moment, aucun visa de transit ne fut
plus accordé, ni aux Portugais, ni aux personnes se trouvant au
service du Gouvernement portugais, pour se rendre à Dadra ou
à Nagar-Aveli (contre-mémoire, paragraphe 211);

Attendu que le 24 juillet le Gouvernement portugais demanda les
facilités de transit nécessaires pour l'envoi de renforts à Dadra
(mémoire, annexe 50); que le 26 juillet, tout en confirmant la
requête précédente, il demanda que quelques délégués du gouver-
neur de Damäo (au besoin limités au nombre de trois) puissent se
rendre à Nagar-Aveli, afin d'entrer en contact avec la population,
d’examiner la situation et de prendre sur place les mesures néces-
saires (mémoire, annexe 51);

Attendu que, par une note du 28 juillet, le Gouvernement de
l’Inde opposa un refus à cette double demande (mémoire, annexe 52) ;

Attendu qu’à ce moment, l'occupation de Nagar-Aveli n'existait
encore qu’à l’état de menace et qu’ilest par conséquent établi qu'avant
toute occupation de l’enclave, le Portugal se trouva complétement
isolé d’elle par la volonté exclusive de l'Inde;

Attendu que l'attitude prise par l’Inde est donc doublement
contraire au devoir que le droit international lui prescrivait, puis-
qu’au lieu de protéger le Portugal contre l’entreprise illicite qui le
menaçait, elle l’a mis dans l'impossibilité de se défendre contre elle;

Attendu que, depuis lors, les mesures prohibitives prises par
l’Inde à l'égard du transit portugais ont été invariablement main-
tenues, permettant ainsi aux bénéficiaires de ces mesures de consoli-
der leur position dans les enclaves;

Par ces motifs
Plaise à la Cour
Dire et juger

que l’Inde ne s'est pas conformée aux obligations que lui impose le
droit de passage du Portugal.

II. — Conclusions relatives aux différentes thèses soutenues par le
Gouvernement de V Inde, quant à l'effet des circonstances présentes sur
l'exercice du droit de passage

Attendu que l'Inde soutient, en se plaçant dans l'hypothèse où le
droit de passage revendiqué par le Portugal serait admis par la Cour,
que ce droit ne pourrait pas être exercé dans les circonstances pré-
sentes ;

Attendu que, si cette prétention était fondée, elle ne pourrait
avoir, en tout cas, pour effet que de suspendre temporairement, et
dans la mesure nécessaire, l'exercice du droit de passage, sans porter
atteinte à l'existence même de ce droit;

Attendu qu’il appartient évidemment à l’Inde d'établir le fonde-
ment de sa prétention;

Attendu qu’elle affirme que la situation présente se caractérise-
rait notamment par une insurrection générale de la population des

12
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 15

enclaves; mais que cette interprétation des faits, formellement
contestée par le Portugal, est loin d’être corroborée par les éléments
de preuve apportés par le Gouvernement indien, et qu'elle se heurte,
au contraire, à diverses constatations qui la rendent invraisemblable ;

Attendu au surplus que, si l'existence d’un mouvement insurrec-
tionnel était établie, les conséquences juridiques que l'Inde croit
pouvoir en tirer ne seraient pas moins dénuées de fondement ;

Attendu que le Portugal n’a jamais renoncé à sa souveraineté sur
les enclaves et qu'il s’est trouvé empêché, dès le début, d’y prendre
les mesures nécessaires au rétablissement de l’ordre;

Attendu que si l’action du Portugal a été ainsi paralysée, c’est
parce que l'Inde s’y est opposée, en privant les autorités portugaises
de toute communication avec les enclaves;

Attendu que l'Inde ne peut donc en tout cas porter atteinte, sous
quelque forme que ce soit, au droit de souveraineté dont le Portugal
reste le seul titulaire:

Attendu que c’est sous le bénéfice de cette observation fondamen-
tale que doivent être examinées les différentes thèses sur lesquelles
s’appuie le Gouvernement indien pour prétendre que l’exercice du
droit de passage devrait être suspendu dans les circonstances ac-
tuelles :

A. En ce qui concerne le droit de l'Inde d'adopter une attitude de
neutralité dans le conflit entre le Gouvernement légal et les pré-
tendus insurgés

Attendu qu'aucune reconnaissance de belligérance n’a eu lieu
en l'espèce;

Attendu qu’à défaut d’une telle reconnaissance, aucune obliga-
tion de neutralité n'existe à charge des Etats tiers et que, si ces
derniers ont le droit de prendre, en pareil cas, pour la sauvegarde de
leurs intérêts, certaines mesures analogues à celles que prescrit le
régime de la neutralité, ce n’est là pour eux, en tout cas, qu’une
faculté et non un devoir juridique ;

Attendu que l’Inde ne pourrait pas faire usage de cette faculté
pour se dérober aux obligations découlant pour elle du droit de
passage du Portugal; qu’un conflit entre ladite faculté et lesdites
obligations ne pourrait se résoudre qu’au profit de ces dernières;

Attendu au demeurant que la notion même de neutralité ne peut
évidemment s'appliquer, en cas de conflit entre le Gouvernement
légal et les insurgés, que si l’État qui s’en prévaut est étranger à ce
conflit ;

Attendu qu’il n’en est certainement pas ainsi en l'espèce, étant
donné que la cause des soi-disant insurgés se confond avec celle de
l'Inde, leurs efforts concourant, par des voies différentes, à la réali-
sation d’un seul et même objectif, à savoir l’incorporation des
enclaves au territoire de l’Union indienne;

Attendu que si les sympathies éprouvées par un État pour l’un
ou l’autre des deux adversaires ne l'empêchent pas d'adopter une

13
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT I2 IV 60) 16

attitude de neutralité dans le conflit qui les oppose, il n’en est pas de
même quand le dessein poursuivi par l’un d’entre eux fait partie
intégrante de la politique ouvertement pratiquée par ledit État;
qu'il est impossible, en effet, d’être neutre dans sa propre cause;

Attendu, par conséquent, que l’Inde ne peut pas justifier une
suspension de l'exercice du droit de passage par l'argument tiré
de sa prétendue neutralité;

B. En ce qui concerne l'application des dispositions de la Charte des

Nations Unies relatives aux droits de l’homme et au droit des peuples

à disposer d'eux-mêmes
. Attendu qu’en cas d’insurrection, les droits et les obligations des
Etats étrangers vis-à-vis du Gouvernement légal sont régis par un
ensemble de normes faisant partie du droit international général et
que l’Inde se trouve soumise en outre, vis-à-vis du Portugal, à
l'obligation découlant pour elle du droit de passage de ce dernier;

Attendu qu’elle prétend que le régime juridique ainsi déterminé
serait modifié par les articles 1, 55, 56 et 62 de la Charte des Nations
Unies, en ce sens que ces articles l’obligeraient à « s’abstenir de toute
action qui serait diamétralement opposée à leur but et à leur esprit,
considérés dans leur ensemble » (duplique, paragraphe 640);

Attendu que les termes dans lesquels cette affirmation est énoncée
dénotent l’incertitude que Il’ Inde éprouve elle-même quant à l’exacte
portée de sa thése;

Attendu qu’elle reconnait d’ailleurs que les principes de la Charte
auxquels elle se référe pourraient étre considérés comme des prin-
cipes de morale et non comme des principes juridiques, et qu’elle
s’efforce d’autre part d’écarter, en ce qui les concerne, les dispo-
sitions de l’article 38, paragraphe 1, du Statut de la Cour (duplique,
paragraphe 641);

Attendu qu’il suffirait, à la rigueur, de ces constatations pour faire
justice de sa prétention, les Parties au présent litige n’ayant accepté
la juridiction obligatoire de la Cour que dans les conditions fixées
par son Statut;

Mais attendu que les dispositions des articles 1, 55, 56 et 62 de la
Charte des Nations Unies ne sont aucunement en jeu dans la contes-
tation dont Ja Cour est saisie;

Attendu que, si le Portugal a le souci légitime de rétablir l’ordre
troublé par l’action violente des éléments hostiles qui ont pénétré
dans les enclaves en 1954, il n'entend aucunement méconnaître
les devoirs que lui impose la Charte des Nations Unies;

Attendu, en revanche, que le Gouvernement de l'Inde, tout en
invoquant ces articles pour refuser au Portugal l'exercice de son
droit de passage, n'hésite pas à déclarer que, dans le cas où les popu-
lations intéressées opteraient pour le maintien de la souveraineté
portugaise, il ne serait pas disposé à le tolérer (déclaration faite le
6 septembre 1955 par le premier ministre de l’Inde devant le Rajya
Sabha — observations sur les exceptions préliminaires, annexe I,
appendice 4, p. 16), ce qui est la négation même du droit des peuples
a disposer d’eux-mémes;

14
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 17

C. En ce qui concerne la thèse suivant laquelle l'existence, dans les
enclaves, d’un gouvernement local de facto provisoire, qui n’est
pas représenté devant la Cour, ferait obstacle à ce qu’il soit statué,
dans les circonstances présentes, sur la demande du Portugal

Attendu que cette thèse ne trouve aucun fondement ni dans le
Statut de la Cour, ni dans les déclarations par lesquelles les Parties
ont accepté la juridiction obligatoire de celle-ci; que ces déclarations
comportent un engagement général, assorti de certaines réserves
limitativement énoncées et dont aucune ne se rapporte à l’éven-
tualité dont !’Inde fait actuellement état;

Attendu que, pour justifier néanmoins sa prétention, l’Inde
invoque le principe dont la Cour a fait application dans son arrêt
du 15 juin 1954 relatif à l'affaire de l’or monétaire albanais ;

Attendu que ce principe est celui qui subordonne la juridiction
de la Cour au consentement des États en cause: qu'il s’agit, en effet,
d’un principe fondamental, manifestement incorporé dans le Statut;
mais que ce principe est totalement étranger au cas actuel;

Attendu que la Cour n’est pas appelée à statuer sur un différend
international auquel le prétendu gouvernement de facto des enclaves
serait partie et pour lequel la Cour ne pourrait donc pas exercer sa
juridiction sans le consentement dudit gouvernement de facto ;

Attendu qu'il ne suffit pas, pour que la Cour soit empéchée d’exer-
cer sa juridiction, que le différend dont elle est saisie intéresse un
tiers et que ce tiers ne soit pas représenté devant elle, méme si ce
tiers est un Etat;

Attendu que non seulement le prétendu gouvernement de facto
des enclaves ne peut étre considéré a aucun titre comme organe d’un
Etat, mais qu’il ne posséde méme pas de personnalité juridique inter-
nationale;

Attendu qu’il constitue une simple administration de fait provi-
soire; qu'une telle administration est dépourvue de personnalité
juridique sur le plan international aussi longtemps qu’elle n’a pas
été reconnue;

Attendu au surplus que la personnalité juridique qu’elle acquiert
en cas de reconnaissance n'existe que dans les limites où cette
reconnaissance la lui a octroyée;

Attendu que le Gouvernement de l'Inde prétend avoir reconnu
l'administration actuelle des enclaves comme administration de
facto provisoire, mais que cette déclaration, énoncée pour la première
fois dans son contre-mémoire, est incompatible avec celle qui figure
au paragraphe 16 de ses exceptions préliminaires, d’après laquelle le
Gouvernement de l’Inde n'avait pas de relations jusque-là avec
ladite administration; que la prétendue reconnaissance serait donc
postérieure à la présentation des exceptions préliminaires (avril 1957) ;
qu'elle serait même postérieure aux débats oraux qui ont eu lieu à
leur sujet devant la Cour du 23 septembre au 1x octobre 1957;

15
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 18

Attendu que cette prétendue reconnaissance aurait un caractère
implicite; qu'elle ne se serait manifestée extérieurement — en dehors
des affirmations. énoncées dans le contre-mémoire et dans la dupli-
que — que par des contacts avec les fonctionnaires locaux, à propos
de questions journalières d'administration, telles que la police, les
postes, les transports, etc. — contacts qui seraient d’ailleurs réduits
au minimum indispensable {contre-mémoire, paragraphe 353);

Attendu qu'il est difficile d'attribuer à de tels contacts la valeur
d'une reconnaissance;

Attendu que cette reconnaissance, à supposer qu’elle ait eu lieu,
ne pourrait avoir qu’une portée juridique extrêmement restreinte;
que ses effets seraient limités aux rapports de l'Inde avec l’adminis-
tration locale dans les matières pour lesquelles les contacts ont été
établis; qu’elle ne serait certainement pas opposable au Portugal et
ne pourrait affecter en rien ni le droit de passage de ce dernier, ni
la juridiction de la Cour dans le litige dont elle a été régulièrement
saisie ;

Attendu au surplus que cette prétendue reconnaissance ne résul-
terait que d’un changement survenu dans les intentions de l’Inde
après le débat sur les exceptions préliminaires, et qu’une partie en
litige n’a certainement pas le droit de modifier en cours d'instance,
au détriment de la partie adverse et par une simple manifestation
de volonté, les conditions dans lesquelles le différend se présente;

Attendu, par conséquent, que, quel que soit l’aspect sous lequel
on la considère, on ne peut que rejeter, comme dépourvue de tout
fondement, la thèse d’après laquelle la Cour ne pourrait pas remplir,
dans les circonstances présentes, la mission juridictionnelle qui lui
est confiée, sous prétexte que l’administration de fait provisoire des
enclaves n’a pas accès devant elle;

D. En ce qui concerne la thèse d’après laquelle l'exercice du droit de
passage du Portugal comporterait, dans les circonstances actuelles,
de graves dangers pour l’ordre public de l'Inde et qu'en conséquence,
celle-ci serait en droit de s’y opposer

Attendu que cette thèse est indépendante de l'affirmation suivant
laquelle les événements qui se sont produits dans les enclaves com-
porteraient une insurrection de la population locale; qu’elle est
uniquement basée sur le droit de l’Inde de préserver son ordre inté-
rieur et sur l'existence d’un danger qui menacerait gravement
celui-ci;

Attendu que, comme il découle du paragraphe 388 de la réplique,
si, en raison de circonstances exceptionnelles à un moment donné, le
passage de forces armées portugaises par les quelques kilomètres de
route qui conduisent de Damäo aux enclaves apparaissait comme
effectivement de nature à compromettre gravement l'ordre public
de l’Inde, en provoquant des actes de violence sur son territoire,
le Portugal admettrait que le passage puisse être momentanément
suspendu, dans la mesure nécessaire au maintien dudit ordre public;

Attendu que la question se ramène donc au point de savoir si les
conditions susmentionnées requises pour une suspension du passage
de forces armées se trouvent en fait réalisées ;

16
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT I2 IV 60) 19

Attendu que l'Inde se borne à faire valoir à cet égard certaines
appréhensions dont le fondement n’est pas démontré;

Attendu qu’elle invoque le risque de voir les prétendus insurgés
refouler sur son propre territoire les éléments de la force publique
portugaise envoyés dans les enclaves pour y rétablir l’ordre;

Mais attendu que l’Inde peut aisément se protéger contre cette
éventualité; qu’elle dispose incontestablement des moyens de le faire;
que son ordre intérieur ne serait donc exposé au péril qu’elle dénonce
que si elle s’abstenait de faire usage de ces moyens;

Attendu qu’il est d'autant plus difficile d'admettre, dans ces
conditions, la valeur de son argumentation que la prolongation de
l'interdiction de passage aurait pour le Portugal des conséquences
d’une évidente gravité et auxquelles il lui serait impossible d’échap-
per;

Attendu que, si toutefois la Cour était d'avis que, dans les cir-
constances actuelles, le passage de forces armées portugaises devrait
être suspendu, comme il est dit ci-dessus, en raison du danger qu’il
ferait courir à l’ordre intérieur de l'Inde, il va de soi que cette sus-
pension temporaire devrait prendre fin dès qu’aura disparu le danger
qui la justifie;

Attendu que, de son côté, l’Inde aurait naturellement le devoir
de ne prendre aucune mesure pouvant consolider la position des
adversaires du Gouvernement légal dans les enclaves; qu’on ne
concevrait pas, en effet, qu’elle profitât de la suspension pour favori-
ser l’aggravation ou la prolongation des circonstances invoquées à
Yappui de cette demande;

Par ces motifs

Plaise à la Cour

a) déclarer sans fondement les thèses de l’Inde reprises ci-dessus,

sous les lettres A, B et C;
b) en ce qui concerne la thèse de l’Inde reprise ci-dessus, sous
la lettre D:

1. si la Cour est d’avis que les conditions susmentionnées requises
pour suspendre le passage de forces armées portugaises ne se trouvent
pas réalisées,

dire et juger

que l’Inde doit mettre fin aux mesures par lesquelles elle s’oppose
à l'exercice du droit de passage du Portugal;

2. si la Cour est d’avis que les conditions susmentionnées requises
pour suspendre le passage de forces armées portugaises se trouvent
réalisées,

dire et juger

que ledit passage sera momentanément suspendu, mais que cette
suspension devra prendre fin dès que l’évolution de la situation en
aura fait disparaître la justification;

que pendant cette suspension, l'Inde devra s'abstenir de toute

mesure pouvant fortifier la position des adversaires du Gouvernement
légal dans les enclaves et provoquer ainsi l’aggravation ou la prolon-

17
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 20

gation des circonstances invoquées à l'appui de ladite suspension;

qu’il n'existe, pour l’Inde, aucune raison légitime de demander
que les autres modalités de l'exercice du droit de passage soient
également suspendues.

III. — Conclusions relatives aux exceptions préliminaires de l'Inde

A. En ce qui concerne la cinquième exception

Attendu que la cinquième des exceptions préliminaires soulevées
par l’Inde tendait à faire juger que le différend échappe à la compé-
tence de la Cour parce qu’il porterait sur une question qui, selon le
droit international, relèverait exclusivement de la compétence de
l'Inde et que la déclaration du 28 février 1940, par laquelle celle-ci
a accepté la juridiction obligatoire de la Cour, en exclut de tels
différends ;

Attendu que, par son arrêt du 26 novembre 1957, la Cour a décidé
de joindre cette exception au fond;

Attendu qu'il ressort des débats que la demande du Portugal est
basée sur le droit international; que tous les titres invoqués à l’appui
de cette demande relèvent du droit international; et que la valeur
de ces titres a été amplement démontrée;

Attendu que la question sur laquelle porte le litige n’est donc
certainement pas une question qui, selon le droit international,
relèverait de la compétence exclusive de l'Inde;

Par ces motifs
Plaise à la Cour
Rejeter l'exception.

B. En ce qui concerné la sixième exception

Attendu que la sixième des exceptions préliminaires soulevées par
l'Inde visait à faire juger que le différend n’est pas de la compétence
de la Cour en vertu de la réserve ratione temporis de la déclaration
du 28 février 1940, aux termes de laquelle l’Inde a accepté la juri-
diction de la Cour pour les différends «s’élevant après le 5 février
1930, relativement a des situations ou faits postérieurs a cette date »;

Attendu que, par son arrét du 26 novembre 1957, la Cour a
décidé de joindre cette exception au fond;

Attendu que dans les exceptions préliminaires du Gouvernement
indien, cette exception était uniquement fondée sur la seconde
partie de la réserve susdite, ce Gouvernement reconnaissant que
le différend était postérieur au 5 février 1930 mais prétendant qu’il
concernait des situations ou des faits antérieurs à cette date;

Attendu que c’est seulement au cours des plaidoiries concernant
les exceptions préliminaires, dans la réplique de M. l’Afforney-
General de l'Inde (procédure orale, pp. 213-221) que fut soulevée
une exception fondée sur la première partie de la réserve déjà men-
tionnée, c’est-à-dire sur la prétendue antériorité du différend par
rapport au 5 février 1930;

18
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 21

Attendu qu’indépendamment de cette considération, on ne peut
accepter ni l'exception fondée sur la première partie de la réserve
ni celle qui se fonde sur la deuxième partie de la réserve;

Attendu qu’en effet le différend soumis à l'appréciation de la
Cour est postérieur au 5 février 1930, puisqu'il date de 1954, année
où a surgi entre le Gouvernement portugais et le Gouvernement
indien l'opposition de vues qui constitue ce différend;

Attendu que, d’autre part, sont également postérieurs au 5 février
1930 — puisqu'ils datent également de 1954 — les situations ou
faits au sujet desquels le différend s’est élevé;

Attendu qu’en réalité, ces situations ou faits ne sont que les
générateurs du différend et que, comme tels, on doit considérer les
situations ou faits imputés par l’État demandeur à l’État défendeur
comme illicites, c’est-à-dire comme des violations de ses obligations
internationales;

Attendu que les situations ou faits que le Portugal impute à
l’Union indienne comme illicites, datent, ainsi qu’ila été dit, de 1954 ;

Par ces motifs,
Plaise à la Cour
Rejeter l'exception. »

Au nom du Gouvernement de l'Inde,

dans le contre-mémoire:

« Plaise à la Cour déclarer qu’elle n’est pas compétente pour
statuer sur la réclamation présentée par le Gouvernement portugais
et, subsidiairement, déclarer cette réclamation mal fondée. »

Comme conclusions finales déposées le 21 octobre 1959:

« Vu les conclusions déposées par M. l'agent du Portugal à l’au-
dience du 6 octobre 1959;

Attendu que par son arrêt du 26 novembre 1957 la Cour a joint au
fond l’examen des cinquième et sixième exceptions préliminaires;

I. — Quant à la cinquième exception

Attendu que, si l'examen du fond conduit la Cour à la constata-
tion que le Portugal n’a pas établi l'existence des titres qu’il invoque
et que ceux-ci doivent dès lors être réputés inexistants, il en résul-
tera que la question de l’octroi ou du refus du passage réclamé sur
le territoire indien relève exclusivement de la compétence nationale
de l'Inde et que le différend échappe à la juridiction de la Cour;

Il. — Quant à la sixième exception

Attendu que la déclaration indienne d’acceptation de reconnais-
sance de juridiction obligatoire prévoit expressément que seuls les
différends nés après le 5 février 1930 et qui se rapportent en outre à
des situations ou faits postérieurs à cette date peuvent étresoumis
à la juridiction de la Cour;

19
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 22

Attendu que, suivant les conclusions déposées par M. l'agent du
Portugal le 6 octobre 1959 et les explications données en plaidoiries
par les conseils du Portugal, la demande portugaise a pour objet
1° la reconnaissance du droit que le Portugal prétend avoir de transiter
par le territoire indien dans la mesure nécessaire à l’exercice de sa
souveraineté sur les enclaves de Dadra et Nagar-Aveli, 2° la consta-
tation des manquements de l’Inde à l'obligation résultant pour elle
de ce prétendu droit, 3° une injonction à l’Inde d’avoir à rétablir le
droit de passage ou, subsidiairement, dans le cas où il serait reconnu
que son exercice aurait été légitimement suspendu pour les forces
armées portugaises, de limiter la suspension dans ses effets et dans
le temps tout en s’abstenant de consolider la situation qui l'aurait
justifiée ;

Attendu que les deuxième et troisième objets précités de la de-
mande sont manifestement accessoires du premier, leur prise en consi-
dération étant subordonnée à l'existence du droit de passage défini
sub 1°;

Attendu que des réclamations relatives au passage ont été élevées
par le Portugal avant le 5 février 1930 et que la situation à laquelle se
rapportent les titres invoqués aujourd’hui à l’appui de sa demande
donna fréquemment lieu à des difficultés antérieurement au 5 février
1930;

Attendu que le différend soumis à la Cour par le Portugal ne
satisfait dès lors à aucune des deux conditions de temps auxquelles
l’Union indienne a subordonné son acceptation de la juridiction
obligatoire de la Cour;

III. — Au fond
À. Quant au droit revendiqué et à son fondement

Attendu que le droit revendiqué par le Portugal est présenté
comme un droit de passage portant sur les personnes privées et les
biens autant que sur les organes officiels et troupes armées, limité
aux besoins de l'exercice de la souveraineté portugaise et subor-
donné aux restrictions et réglementations édictées par l’Union in-
dienne souveraine dans le territoire intermédiaire sans que le Portu-
gal prétende à aucune immunité;

Attendu que le droit ainsi défini et l'obligation corrélative sont
affectés de contradictions et d’imprécisions telles que la reconnais-
sance judiciaire en paraît impossible;

que notamment la notion des besoins essentiels au maintien de la
souveraineté portugaise ne fournit pas aux Parties un critère objectif
pouvant les conduire à une appréciation commune ou permettre à
quelque organe arbitral ou judiciaire de les départager en cas de
divergence de vues;

qu’on ne voit pas du reste comment cette notion des besoins de sou-
veraineté pourrait conduire à un droit de passage quelconque pour
les personnes privées et les biens pour lesquels cependant le bénéfice
en est encore actuellement réclamé alors que l’exercice de la souve-
raineté portugaise dans les enclaves est manifestement paralysé;

que, de même, la déclaration du Portugal suivant laquelle le droit
de passage réclamé ne comporte aucune immunité est incompatible

20
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 23

avec le caractère d’organe de la puissance publique, qui s'attache
nécessairement à des forces militaires armées et encadrées traversant
un territoire étranger;

qu’enfin il ne se conçoit pas qu’un droit de passage puisse être
reconnu de façon générale, fût-ce dans les limites requises par les
besoins de l'État requérant, sans aucun égard aux objections de
l'État de passage; que, dans la troisième partie de ses conclusions,
le Portugal admet du reste que les intérêts de l'État de passage
Vautorisent parfois à refuser l’exercice du droit revendiqué; qu'il
n'y a pourtant pas trace de pareille limitation dans la définition
proposée, laquelle doit dés lors de ce chef aussi étre rejetée comme
inacceptable;

Attendu qu'il va de soi qu’un droit aussi contradictoire et de
contenu aussi indéterminé et indéterminable ne peut trouver de
fondement dans aucun des titres généreaux ou particuliers allé-
gués par le Portugal, c’est-à-dire ni dans la coutume générale, ni
dans les principes de droit international qui peuvent être dégagés
de celle-ci, ni dans les principes généraux de droit reconnus par les
États civilisés, ni dans les accords particuliers, ni dans la coutume
locale qui, si elle existe, doit être assimilée aux accords particuliers;

Attendu qu'à tort il est fait état du respect dû à la souveraineté
du Portugal sur les enclaves;

que la souveraineté invoquée est essentiellement territoriale et
ne comporte pas par elle-même de droit quelconque sur le territoire
- indien;

Attendu que c’est à tort également que le Portugal se réclame de
la reconnaissance de la souveraineté portugaise dans les enclaves,
soit contenue dans un traité de 1779 négocié par lui avec l’Empire
mahratte, soit résultant de l'attitude des Gouvernements britan-
nique ou indien de 1818 à 1954;

Attendu que les négociations de 1779 n’ont jamais abouti à un
accord et que le projet de traité envisagé ne comporte du reste
aucun transfert de souveraineté;

que, s’il est vrai qu’ultérieurement la souveraineté dans les en-
claves a été usurpée par le Portugal, il n’a pu en résulter aucun droit
de passage;

Attendu qu’en fût-il autrement, il a été clairement établi dans la
procédure écrite qu'à aucun moment la reconnaissance du fait de la
souveraineté portugaise ne s’est accompagnée de la reconnaissance
d'obligations quelconques relativement au prétendu droit de pas-
sage;

que, de 1818 4 1954, les Gouvernements de la Grande-Bretagne ou
de l’Inde ont accordé ou refusé le passage suivant leurs convenances;

que les accords particuliers conclus à ce sujet avec le Portugal
en 1819, 1844, 1861, 1870, 1803, 1913, 1920 et 1940 le furent ‘pour
une courte durée ou de manière révocable, leur contenu étant
toujours limité et très éloigné de la définition du droit aujourd’hui
proposée par le Portugal:

21
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 24

qu’il apparaît dès lors que, sauf les brèves périodes où ces accords
furent en vigueur, la Grande-Bretagne et I’Inde conservèrent en
matière de passage une compétence discrétionnaire sans limitation
d'aucune sorte;

Attendu que cette manière de faire de la Grande-Bretagne et
de l’Inde ne s’écarte pas de la pratique habituelle suivie par les gou-
vernements d’autres États ayant sur leur territoire des enclaves
étrangères;

que, loin de démontrer l'existence d’une règle de coutume géné-
rale conforme aux prétentions du Portugal relativement au droit de
passage, l’examen de la pratique suivie, notamment des accords qui
intervinrent à ce sujet, établit le refus formel des Etats de se lier
par des engagements formels soit quant au transit des biens lorsque
Yenclave est englobée dans le régime douanier de l'État de passage,
soit quant au transit des forces armées tout au moins lorsque celles-
ci dépassent un contingent déterminé, ou lorsque le passage doit
permettre de prévenir ou de réprimer des troubles politiques, sociaux
ou économiques ;

B. Quant à la violation du prétendu droit en juillet-août 1954

Attendu que linexistence du droit revendiqué suffit en droit à
faire tomber le grief de sa violation;

Attendu toutefois que l’Union indienne entend repousser avec
indignation l'accusation de s’être servie de sa compétence discré-
tionnaire à l'égard du passage des troupes portugaises pour faciliter
le renversement du pouvoir portugais et servir ses desseins annexio-
nistes;

Attendu que sans doute le Gouvernement et le peuple indiens
n'ont jamais caché leur vœu de voir les Goanais autorisés à rejoindre
l’Union indienne indépendante à laquelle ils sont ethniquement et
culturellement attachés, mais que le Gouvernement de l'Inde a
toujours déclaré avec la même force que ladite réunion devait se
faire sans violence; qu'on ne voit pas pourquoi une attitude diffé-
rente aurait été adoptée à l'égard des enclaves d’une importance
politique et économique négligeable pour l’Inde;

Attendu que les restrictions apportées par l'Inde fin 1953 et début
1954 au passage vers les enclaves des agents portugais s'expliquent
amplement par la volonté du Gouvernement de New Delhi de ré-
pondre aux mesures restrictives prises par l'administration de Goa
à l'égard des ressortissants indiens, par son souci de ne pas favoriser
l'extension aux enclaves du régime de terreur instauré à Goa par
l'autorité portugaise pour prévenir et réprimer par la violence des
manifestations du sentiment national indien, ainsi que par sa déci-
sion d'interdire le passage sur territoire indien aux fonctionnaires
portugais qui s'étaient signalés par leur mépris pour les Asiatiques ;

Attendu qu’à tort également le Portugal soutient que le Gouverne-
ment de I’Inde a dû prévoir le coup de force survenu à Dadra le
22 juillet 1954;

22
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 25

que le manifeste du 2 juillet du Mouvement National Goanais dont
il est fait état ne contient en effet pas la moindre indication en ce
sens et que les autorités portugaises s’abstinrent de communiquer à
l'Inde les renseignements recueillis à cet égard par leurs services de
renseignements au sujet de ce qui se préparait ;

Attendu que la libération de Dadra fut l'affaire de quelques
minutes seulement, qu’elle déclencha aussitôt tout naturellement
une grande effervescence dans l’enclave voisine de Nagar-Aveli, mais
que dans celle-ci les insurgés ne rencontrèrent guère de résistance,
les autorités portugaises ayant décidé dès le 17 août d’évacuer le
chef-lieu Silvassa et de se retirer en territoire indien « pour éviter
une rencontre »;

x

Attendu qu'une fois le mouvement de libération commencé à
Dadra, l’Union indienne était en droit de refuser aux autorités portu-
gaises, tant par application du principe de droit international de
non-intervention que par égard pour le droit d’autodisposition des
peuples reconnu par la Charte, l'autorisation de passage de renforts à
supposer qu'il y en eût eu de disponibles;

Attendu enfin qu'on ne peut raisonnablement qualifier les événe-
ments survenus dans les enclaves d’« invasion » ou d’« occupation »
étrangère, alors que les quelques individus qui effectivement se
rendirent du dehors à Dadra et Nagar-Aveli pour appuyer le mouve-
ment de libération étaient pour la plupart Goanais, c’est-à-dire
compatriotes et congénères des habitants, que la majorité d’entre
eux quittèrent les enclaves peu de jours après y être entrés, que
l'administration indépendante constituée alors et telle qu’elle fonc-
tionne depuis est en grande partie composée de gens nés dans les
enclaves où y domiciliés de longue date, et que les sympathies des
habitants pour le mouvement nationaliste avaient été dès 1931, à
diverses reprises dépuis, constatées par les administrateurs portu-
gals;

Attendu qu’il résulte des considérations qui précèdent qu'aucun
reproche ne peut être adressé à l’Union indienne du chef de l'usage
qu'elle fit de sa compétence discrétionnaire en refusant en juillet
1954 aux agents de l'État portugais passage sur son territoire;

C. Quant à la demande d'injonction

Attendu que cette demande implique que depuis juillet-août 1954
l'Union indienne aurait violé ses obligations internationales relatives
au transit en refusant au Portugal l'autorisation de faire passer par
le territoire indien les forces armées nécessaires au rétablissement de
son autorité dans les enclaves;

Attendu que les motifs indiqués ci-dessus pour réfuter l'accusation
de violation pour les périodes de juillet-août 1954 suffisent à écarter
le grief formulé pour la période postérieure;

Attendu au surplus que, si même des obligations de passage
avaient existé à charge de l’Inde dans le passé, elles devraient être
considérées comme caduques en présence du changement survenu

23
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT Iz IV 60) 26

dans les circonstances essentielles notamment à raison de la forma-
tion à Silvassa d’une administration locale indépendante;

Attendu que l'existence et la stabilisation de cette administration
n'ont pu que renforcer la légitimité de l’attitude de non-intervention
adoptée par l’Inde dans le conflit qui oppose cette administration
au Portugal;

Attendu que ce fait ne s'impose pas moins à l'attention de la Cour
dont la décision heurterait la justice si elle condamnait, sans l'avoir
entendue, à l’écrasement l'entité indépendante qui s’est constituée;

Attendu enfin qu'il n’est pas douteux qu'une restauration du
pouvoir portugais dans les enclaves par les armes se heurterait à une
résistance désespérée de la part d’une population heureuse du pro-
grès politique, économique, social et culturel réalisé depuis cinq ans;

que les combats auxquels pareille résistance donnerait lieu, ne
pourraient manquer de s'étendre au territoire indien environnant
dont la population se sentirait solidaire des résistants et qu’il en
résulterait une menace certaine pour l’ordre intérieur et la paix
extérieure de l’Union indienne;

Attendu que cette situation devrait à elle seule suffire aux termes
mêmes des conclusions du Portugal pour faire écarter la demande
d’injonction ;

D. Quant à la demande d’injonction subsidiatre :

Attendu qu’a défaut de rétablissement du prétendu droit de

passage relativement aux forces armées, le Portugal demande:

a) que la suspension de ce prétendu droit soit déclarée limitée a
la survivance de la situation qui l’aurait justifiée;

b) que l’Inde se voie interdire toute action pouvant fortifier la
position des adversaires du régime portugais dans les enclaves},

c) que la suspension du prétendu droit de passage soit limitée aux
forces armées;

Attendu qu'aucune de ces demandes n'apparaît justifiée;

a) que, dans le cas où le droit de passage serait reconnu par la
Cour qui en même temps déclarerait son exercice suspendu, on
ne voit pas l'intérêt qu’il y aurait à accepter le caractère tem-
poraire de cette situation alors qu’il apparaît impossible de
prévoir et de préciser les divers événements susceptibles d’y
mettre fin;

b) qu'il paraît inadmissible de même de vouloir à perpétuité
écarter par une décision judiciaire toute évolution de la situa-
tion dans un sens défavorable à la restauration du régime portu-
gais ou réglementer les relations qu’inévitablement l'Union
indienne entretient avec la population et l'administration
d’enclaves intégrées dans son système économique;

c) qu’enfin le souci manifesté par le Portugal relativement au
passage des personnes privées et des biens — plus que jamais
étranger à l'exercice d’une souveraineté qu'on reconnaît para-

24
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 27

lysée — apparaît d'autant moins justifié que la réglementation
du passage des biens n’a subi aucune modification et que celui
des personnes privées ne connaît d’autres entraves que celles
qui y sont apportées par l'autorité portugaise à Damao;

Par ces motifs et tous autres exposés dans les écrits et plaidoiries
présentés par l’Union indienne

Plaise à la Cour

Se déclarer incompétente
Subsidiairement

déclarer la demande non fondée. »

* * *

La Cour a été saisie du présent différend par une requéte déposée
le 22 décembre 1955.

Dans cette requête, le Gouvernement de la République du
Portugal expose que le territoire du Portugal dans la péninsule de
l’Inde comprend trois districts: ceux de Goa, de Damao et de Diu.
Il ajoute que le district de Damao comprend, en plus du territoire
littoral, deux parcelles complétement entourées par le territoire
indien et qui constituent des enclaves: Dadra et Nagar-Aveli. C’est
à propos des communications de ces enclaves soit avec Damao, soit
entre elles que se pose la question d’un droit de passage au profit
du Portugal en territoire de l'Inde et d’une obligation correspon-
dante à la charge de l’Inde. La requête énonce qu’en juillet 1954,
contrairement à la pratique suivie jusqu'alors, le Gouvernement de
l’Inde, poursuivant ce que la requête appelle «la campagne qu'il
menait ouvertement depuis 1950 pour l’annexion de territoires
portugais », a empêché le Portugal d'exercer ce droit de passage.
Le refus opposé par l’Inde ayant été maintenu, il en est résulté,
selon ce qu’expose la requête, que les enclaves de Dadra et de Nagar-
Aveli se trouvent dans un isolement complet du reste du territoire
portugais, les autorités portugaises étant ainsi mises dans l’impossi-
bilité d’y exercer les droits de souveraineté du Portugal.

C’est dans cette situation et pour en obtenir le redressement que
le Portugal a saisi la Cour.

*
* *

Les questions soumises 4 la Cour ont été longuement débattues
entre les Parties au cours de la procédure. Elles ont pris leur ex-
pression définitive dans les conclusions par lesquelles chaque Partie
a, pour sa part, énoncé ce qu’elle demande a la Cour de dire et juger.

Le Portugal étant demandeur, c’est dans ses conclusions qu'il
faut rechercher l'expression des demandes sur lesquelles la Cour doit
statuer. Aussi bien et sous réserve de ce qui sera dit sur la compé-

. 25
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 28

tence de la Cour, l’Inde s’est bornée dans ses conclusions sur le fond
à prendre une position négative consistant à prier la Cour de
« déclarer la demande non fondée ».

+
* *

Les conclusions présentées par le Portugal dans sa requête
demandent tout d’abord à la Cour de « dire et juger que le Portugal
est titulaire ou bénéficiaire d’un droit de passage » dont les carac-
tères sont énoncés. Au cours de la procédure, il a été insisté de part
et d’autre sur l'importance de cette demande et de la réponse qui
lui sera donnée.

Cette demande se retrouve dans les conclusions déposées le
6 octobre 1959 au nom du Gouvernement du Portugal. La Cour y
est invitée à:

« Dire et juger

que le droit de passage entre les enclaves de Dadra et de Nagar-Aveli
et entre celles-ci et l'arrondissement côtier de Damäo, tel qu'il est
défini ci-dessus, existe au profit du Portugal et doit être respecté
par l'Inde. »

Ainsi formulée, cette demande fait apparaître tout à la fois le
droit revendiqué par le Portugal et obligation correspondante à la
charge de l'Inde.

Mais, ainsi formulée, cette demande a besoin d’être précisée dans
son objet, puisqu'elle contient une référence aux motifs invoqués à
son appui. Il résulte de cette référence que le droit de passage n’est
invoqué par le Portugal « que dans la mesure nécessaire à l’exercice
de la souveraineté portugaise dans les enclaves ». Il n’est pas pré-
tendu que le passage soit assorti d’immunités pour ceux qui le
pratiquent. Il est précisé que ce passage reste soumis à la réglemen-
tation et au contrôle de l’Inde, réglementation et contrôle qui
doivent être exercés de bonne foi, l'Inde étant tenue de l'obligation
de ne pas empécherle transit nécessaire à l'exercice de la souveraineté
portugaise sur les enclaves. |

Sur la demande ainsi présentée, la Cour doit statuer en disant si
le droit invoqué par le Portugal existe ou non à son profit. Mais à
quelle date doit se placer la Cour pour apprécier si le droit invoqué
par le Portugal existe ou non?

Si l’on se place à la veille des événements de 1954 qui ont créé
une situation nouvelle, laquelle fait depuis lors échec à l'exercice par
le Portugal de son autorité dans les enclaves sans d’ailleurs y avoir
substitué celle de l’Inde, les données pertinentes pour guider la Cour
dans sa décision seront celles existant à la veille de ces événements.
Si, au contraire, l’on se place au jour du présent arrêt, il faudra
faire état — sauf à en apprécier la valeur — des arguments de
l'Inde tendant à établir que le droit de passage, à supposer qu'il ait

26
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT I2 IV 60) 29

existé auparavant, est devenu caduc à la suite des événements de
1954 et dans les circonstances actuelles.

Le Portugal n’a pas spécifié à quelle date il faut ici s'attacher et,
dans ce silence, on peut être tenté de s'attacher à la date de la
requête ou à celle de l’arrêt. Mais procéder ainsi serait ne pas tenir
compte des conditions dans lesquelles la question de l'existence du
droit de passage a été posée à la Cour.

Cette question lui a été posée à l’occasion du différend qui a
surgi entre l’Inde et le Portugal au sujet des entraves apportées par
l'Inde au passage. Le Portugal — et tel a été l’objet immédiat de
la requête — a entendu faire prononcer sur le caractère, à son avis
illicite, de ces entraves. C’est pour étayer cette thèse qu'il a invoqué
son droit de passage et demandé à la Cour de reconnaître l'existence
de ce droit. Cela étant, c’est à la veille de l’établissement de ces
entraves qu'il faut se placer pour apprécier si le droit du Portugal
existait ou non.

Procéder ainsi laisse intacts les arguments de l’Inde touchant la
caducité ultérieure du droit de passage et de l’obligation correspon-
dante. C’est à propos de ce qu'il faudra décider non plus pour le
passé mais pour le présent et l’avenir que ces arguments pourront,
si de telles questions se posent, être pris en considération.

Ainsi la première question sur laquelle les conclusions du Portugal
appellent la Cour à décider est celle de savoir si, à la veille des
événements de 1954 qui se sont produits à Dadra et à Nagar-Aveli,
le Portugal avait un droit de passage sur le territoire de l’Inde dans
Ja mesure nécessaire à l'exercice de la souveraineté portugaise sur
les enclaves, droit soumis à la réglementation et au contrôle de l'Inde.

Le Portugal demande à la Cour de lui reconnaître ce droit. L'Inde
la prie de déclarer cette demande non fondée.

*
* *

A cette première demande, le Portugal en ajoute deux autres qui,
d’ailleurs, sont subordonnées à une réponse favorable qui serait
donnée, en totalité ou en partie, à la première demande: elles de-
viendront sans objet si le droit prétendu n’est pas reconnu. L’ex-
pression de ces deux demandes doit aussi être recherchée dans les
conclusions déposées le 6 octobre 1959 au nom du Portugal.

Le Portugal demande tout d’abord à la Cour de:
« Dire et juger

que l'Inde ne s’est pas conformée aux obligations que lui impose le
droit de passage du Portugal. »

Cette demande se référe expressément aux obligations que le droit
de passage du Portugal entraîne à la charge de l’Inde et à ce titre

27
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 30

elle devra être examinée par la Cour pour décision si ce droit de
passage est reconnu par elle.

Cependant, dans les motifs énoncés à l’appui de cette demande,
apparaissent des considérations qui en dépassent l’objet. Le Portugal
fait allusion aux circonstances dans lesquelles se serait produit le
manquement allégué. I vise les événements qui ont amené le ren-
versement de l’autorité portugaise à Dadra et à Nagar-Aveli en
juillet et août 1954 par l’action, notamment, d'éléments venus du
territoire de l'Inde. A ce propos, allusion est faite au manquement de
l'Inde aux obligations que le droit international général lui impose-
rait de prendre des mesures appropriées pour prévenir l’incursion
d'éléments subversifs dans le territoire d’un autre Etat. A propos
des événements de juillet 1954, il est énoncé dans les motifs des
conclusions portugaises que « la menace d’une action dirigée contre
les territoires portugais de I’ Inde ne pouvait être ignorée du Gouver-
nement indien », qu’«il incombait évidemment au Gouvernement
indien de prendre les mesures en son pouvoir pour prévenir la
réalisation d’un tel dessein », que « le Gouvernement indien n’a pris
aucune mesure de ce genre », qu'à la suite de l’annonce publique d’une
expédition du « Front Uni des Goanais » contre Nagar-Aveli, «le
Gouvernement indien ne prit aucune mesure pour empêcher cette
seconde expédition » et que, «loin de remplir ainsi son devoir à
l'égard du Portugal, il s’opposa rigoureusement à toutes communi-
cations de ce dernier avec les enclaves ». Tout cela n’est pas dit
seulement pour faire apparaître dans quelles circonstances les en-
traves au passage ou interdictions de celui-ci ont été opposées par
l'Inde au Portugal, mais pour faire également apparaître qu'il y a
eu, à côté du manquement à l'obligation spéciale incombant à l’Inde
en matière de passage, un manquement de sa part à une obligation
générale selon le droit international; et les motifs des conclusions
le font nettement apparaitre en ajoutant à la description des événe-
ments de cette époque que «l'attitude prise par l’Inde est donc
doublement contraire au devoir que le droit international lui
prescrivait, puisqu’au lieu de protéger le Portugal contre l’entreprise
illicite qui le menagait, elle l’a mis dans l’impossibilité de se défendre
contre elle ».

Beaucoup plus nettement encore, à l’audience du 29 octobre 1959,
le conseil du Portugal a reproché à l’Inde d’avoir manqué à ses
obligations internationales en tolérant sur son territoire des entre-
prises dirigées contre l’autorité portugaise à Dadra, puis à Nagar-
Aveli. L'Inde s’en est défendue et, en particulier dans les motifs
qu’elle oppose à la deuxième conclusion du Portugal, elle a repoussé
«avec indignation » l'accusation ainsi dirigée contre elle en expli-
quant quelle a été en fait sa conduite.

La Cour n’a pas à retenir cette contestation car ni dans la requête
ni dans les conclusions finales des Parties il ne lui est demandé de
dire si, par son attitude à l'égard de ceux qui ont provoqué et
effectué les événements survenus en 1954 à Dadra et à Nagar-Aveli,

28
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 31

l'Inde a manqué ou non à ses obligations selon le droit international.
Il n’est demandé à la Cour de prononcer que sur la conformité de
l’action de l’Inde aux obligations que lui impose le droit de passage
du Portugal. Il ne lui est pas demandé d’apprécier la conformité de
la conduite de l’Inde à telle ou telle autre obligation que lui impose-
rait le droit international.

Telle est la limite résultant des termes mêmes de la seconde
demande énoncée par le Portugal.

* * *

Aprés l’énoncé de ces deux demandes qui implicitement ou ex-
plicitement se référent au passé, 4 savoir a la situation juridique
existant en 1954 et aux actes de l’Inde à cette époque, les conclu-
sions du Portugal, à l'exemple de ce qu’avaient fait la requête et
le mémoire mais en une forme plus complexe, se tournent vers le
présent et l’avenir, invitant la Cour à déterminer certaines suites
à une décision portant reconnaissance du droit revendiqué par le
Portugal et constatation d’un manquement de l’Inde à son obliga-
tion correspondante. A cet égard, la requête et le mémoire s'étaient
bornés à demander, la première une décision, le second une invita-
tion, tendant à ce qu’il soit mis fin à l’état de choses illicite résultant
de l'atteinte que l'Inde aurait portée au droit du Portugal. Dans
les conclusions déposées au nom du Gouvernement du Portugal le
6 octobre 1959, cette demande est présentée avec une alternative
suivant que la Cour admettrait ou non une suspension momentanée
du droit de passage. Pour le cas où une telle suspension ne serait
pas admise, il est demandé à la Cour de décider que «l'Inde doit
met: ‘e fin aux mesures par lesquelles elle s’oppose à l’exercice du
droit de passare du Portugal ». Au cas où la Cour admettrait une
suspension momkntanée du droit de passage, il lui est demandé de
prononcer dès maintenant que « cette suspension devra prendre fin
dès que l’évolution de la situation en aura fait disparaître la justi-
fication ».

Avant de présenter cette troisième demande, le Portugal soulève
un autre point. Il invite la Cour à «déclarer sans fondement les
thèses de l’Inde » sur trois points. Ce sont des thèses reprises de
l'argumentation de l’Inde en vue de rejeter les demandes for-
mulées par le Portugal au sujet de ce qu’il souhaite voir décider
par la Cour sur l’effet du droit de passage pour l’avenir. Ces thèses
concernent :

1° «le droit de l’Inde d’adopter une attitude de neutralité dans
le confit entre le Gouvernement légal et les prétendus insurgés »;

2° «l'application des dispositions de la Charte des Nations Unies
relatives aux droits de l’homme et au droit des peuples à disposer
d'eux-mêmes »;

3° L’obstacle « que l'existence, dans les enclaves, d’un gouver-
nement local ... qui n’est pas représenté devant la Cour » opposerait

29
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 32

«à ce qu'il soit statué, dans les circonstances présentes, sur la
demande du Portugal ».

Que de telles thèses soient prises en considération par la Cour
dans les motifs de son arrêt si elle estime que telle ou telle d’entre
elles est de nature à la guider dans la décision qu’elle est appelée
à rendre, cela va de soi. Maïs prononcer dans le dispositif de l’arrêt
que telle ou telle de ces thèses est oui ou non fondée ne rentre pas
dans les fonctions judiciaires de la Cour.

*
* *

Avant d’examiner le fond, la Cour doit déterminer si elle est
compétente pour le faire: c'est ce que I’Inde a expressément contesté.

A la suite de la requéte introductive d’instance dont elle a été
saisie par le Portugal le 22 décembre 1955, la Cour s’est trouvée en
présence de six exceptions préliminaires opposées par le Gouver-
nement de l’Inde. Par un arrêt rendu le 26 novembre 1957, la Cour
a rejeté quatre d’entre elles et joint au fond les deux autres par
lesquelles le Gouvernement de l’Inde a continué à contester la
compétence de la Cour pour connaître de la présente affaire.

La Cour doit tout d’abord statuer sur ces deux exceptions, les-
quelles dans leur présentation première constituaient les cinquième
et sixième exceptions préliminaires.

oe
*% *

Dans sa cinquième exception préliminaire, le Gouvernement de
l'Inde s’est fondé sur la réserve que comporte sa déclaration d’accep-
tation de la juridiction de la Cour, en date du 28 février 1940, qui
exclut de cette juridiction les différends relatifs à des questions
qui, d’après le droit international, relèvent exclusivement de la
juridiction de l’ Inde. Le Gouvernement de l'Inde soutient qu’à ce
titre le présent différend échappe à la compétence de la Cour.

A l'appui de cette contestation de compétence, le Gouvernement
de l’Inde a invoqué, dans les motifs de ses conclusions du 21 octobre

1959, que:
«si ’examen du fond conduit la Cour 4 la constatation que le Por-
tugal n’a pas établi l’existence des titres qu’il invoque et que ceux-ci
doivent dès lors être réputés inexistants, il en résultera que la ques-
tion de l'octroi ou du refus du passage réclamé sur le territoire indien
relève exclusivement de la compétence nationale de l’Inde... ».

Cette énonciation est incontestable, mais on ne peut en déduire,
comme le fait le Gouvernement de l'Inde, l’incompétence de la
Cour, puisque cette énonciation part de la constatation que la Cour
aurait faite de l’invalidité des titres invoqués par le Portugal.

30
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 33

La Cour ne peut faire une telle constatation que si elle s’est re-
connue tout d’abord compétente pour connaître de la valeur de
ces titres.

En la présente affaire, le Portugal prétend à un droit de passage
sur le territoire de l’Inde. Il prétend à l’existence d’une obligation
correspondante à la charge de l'Inde. J! prétend faire reconnaître
un manquement de l’Inde à ladite obligation. A l'appui des deux
premières demandes, il invoque un traité de 1779 dont l'Inde
conteste tant l'existence que l'interprétation. Le Portugal invoque
une pratique dont les éléments, ainsi que le caractère obligatoire
que le Portugal entend y rattacher entre les deux États, sont
contestés par l'Inde. Le Portugal invoque encore la coutume inter-
nationale et les principes du droit international tels qu’il les inter-
prète. Invoquer un tel droit de passage comme opposable à l'Inde,
invoquer une telle obligation à la charge de celle-ci, invoquer de
tels principes, que ce soit à raison ou à tort, c’est se placer sur le
terrain du droit international. En fait, au cours de la procédure,
l’une et l’autre Parties se sont placées sur ce terrain et l’ont parfois
expressément déclaré. Décider de la valeur de tels principes, pro-
noncer sur l’existence d’un tel droit du Portugal à l'encontre de
l'Inde, d’une telle obligation de l’Inde vis-à-vis du Portugal, ainsi
que du manquement prétendu à cette obligation, ne relève pas
exclusivement de la juridiction de l'Inde.

La cinquième exception ne saurait donc être retenue.

#
* *

La sixième exception préliminaire par laquelle l’Inde a contesté
la compétence de la Cour se réfère, elle aussi, à une limite à l’accep-
tation par l'Inde de la juridiction de la Cour qu’a énoncée sa décla-
ration du 28 février 1940.

Aux termes de celle-ci, l'Inde a accepté la juridiction de la Cour
« pour tous les différends nés après le 5 février 1930, concernant des
situations ou des faits postérieurs à ladite date ». L’Inde soutient
que le présent différend ne répond à aucune des deux conditions
énoncées et qu'en conséquence, la Cour n’a pas compétence.

Pour apprécier la compétence de la Cour, il faut considérer quel
est l’objet du différend.

Un passage de la requête intitulé « Objet du différend » a présenté
cet objet comme l'opposition de vues surgie entre les deux Etats
quand, en 1954, l'Inde s’est opposée à l’exercice du droit de passage
du Portugal. Si tel était l’objet du différend soumis à Ja Cour, la
contestation de compétence soulevée ne pourrait être retenue. Mais
il résultait déjà de la requête et il a été amplement confirmé par
la suite de la procédure, les conclusions des Parties et les déclarations
faites à l’audience que le différend soumis à la Cour a un triple
objet:

31
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 34

1) Existence contestée d’un droit de passage au profit du
Portugal;

2) Manquement que l’Inde aurait commis, en juillet 1954, à ses
obligations concernant ce droit de passage;

3) Redressement de la situation illégale résultant de ce manque-
ment.

Le différend soumis à la Cour ayant ce triple objet n’a pu naître
que lorsque tous ses éléments constitutifs ont existé. Parmi ces
éléments se trouvent les obstacles que l’Inde aurait, en 1954,
apportés à l’exercice du passage par le Portugal. Le différend tel
qu'il est soumis à la Cour n’a: donc pu naître qu’en 1054. Ainsi
répond-il à la condition relative à la date de sa naissance qu’a posée
la déclaration de l'Inde portant acceptation de la juridiction de la
Cour.

A ne considérer même que la partie du différend qui porte sur la
prétention du Portugal, contestée par l'Inde, à un droit de passage
sur le territoire de l'Inde, il n’en est pas autrement. Il résulte, en
effet, de ce qui a été exposé à la Cour qu'avant 1954 le passage avait
été pratiqué d’une manière admise comme acceptable de part et
d'autre. Quelques incidents s'étaient produits mais sans amener
les Parties à prendre des positions de droit nettement définies et
s’opposant l’une à l’autre. L’« opposition de thèses juridiques » entre
Parties que la Cour permanente de Justice internationale, en l’af-
faire des concessions Mavrommatis en Palestine (Série A, n° 2, p. 11},
fait entrer dans sa définition du différend ne s’était pas encore pro-
duite. C’est ce qui ressort notamment des dires des conseils de
l'Inde aux audiences du 15 octobre et du 3 novembre et du conseil
du Portugal à l'audience du 28 octobre 1950.

Rien ne permet donc de dire que le différend soumis à la Cour
a pris naissance avant le 5 février 1930. Il n’y a donc pas, du côté
de la naissance du différend, d’obstacle à la compétence de la Cour.

Mais l’Inde soutient, d'autre part, que le différend concerne des
faits et situations antérieurs à cette date et que cela le fait échapper
à la compétence de la Cour.

Sur le point ici considéré, Ia déclaration du 28 février 1940 par
laquelle l’Inde a accepté la juridiction de la Cour ne procède pas
en excluant de cette acceptation tels ou tels différends. Elle procède
d’une façon positive en indiquant les différends qui sont compris
dans cette acceptation. Selon ses termes, la juridiction de la Cour
est acceptée « pour tous les différends nés après le 5 février 1930,
concernant des situations ou des faits postérieurs à ladite date ».

Conformément aux termes de cette déclaration, la Cour doit se
déclarer compétente si elle constate que le différend qui lui a été
soumis concerne une situation postérieure au 5 février 1930 ou
concerne des faits postérieurs à cette même date.

32
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT I2 IV 60) 35

Les faits ou situations qu’il faut ici retenir sont ceux que le
différend concerne ou, en d’autres termes, comme l’a dit la Cour
permanente dans l'affaire de la Compagnie d’Electricité de Sofia et
de Bulgarie, «uniquement ceux qui doivent être considérés comme
générateurs du différend », ceux qui en sont « réellement la cause ».
La Cour permanente n’a pas consenti à retenir, à cet égard, une
sentence arbitrale ancienne, source des droits revendiqués par l’une
des Parties mais qui n’avait donné lieu à aucune difficulté antérieure
aux faits faisant l’objet du différend. « Il est vrai, a-t-elle dit, qu’un
différend peut présupposer l'existence d’une situation ou d’un fait
antérieur, mais il ne s’ensuit pas que le différend s'élève au sujet
de cette situation ou de ce fait. » (Série A/B, n° 77, p. 82.) Ainsi la
Cour permanente a distingué entre les situations ou faits qui consti-
tuent la source des droits revendiqués par l’une des Parties et les
situations ou faits générateurs du différend. Seuls ces derniers
doivent être retenus pour l'application de la déclaration portant
acceptation de la juridiction de la Cour.

Le différend soumis à la Cour concerne à la fois une situation et
certains faits: d’une part la situation d’enclaves portugaises dans
le territoire de l’Inde, ce qui a fait naître le besoin d’un droit de
passage pour le Portugal et sa prétention à un tel droit, d’autre part
les faits de 1954 que le Portugal présente comme comportant des
manquements de l’Inde a ses obligations, des atteintes à ce droit.

Jusqu'en 1954, la situation de ces territoires avait pu donner lieu
à quelques incidents mineurs mais le passage avait été pratiqué
sans controverse sur le titre selon lequel il était pratiqué. C’est en
1954 seulement qu’une telle controverse a surgi et le différend porte
à la fois sur l'existence d’un droit de passage pour accéder aux
territoires enclavés et sur le manquement de l'Inde aux obligations
qui, selon le Portugal, lui incomberaient à cet égard. C’est de cet
ensemble qu’est né le différend soumis à la Cour; c’est cet ensemble
que concerne le différend. Cet ensemble, quelle que soit l’origine
ancienne de l’une de ses parties, n’a existé qu'après le 5 février 1930.
La condition de date mise à la compétence de la Cour par la décla-
ration de l’Inde se trouve donc remplie.

Reconnaître ici la compétence de la Cour ne sera pas donner à
l'acceptation par l’Inde de la juridiction obligatoire un effet rétro-
actif contre lequel, dans l’affaire des Phosphates du Maroc, la Cour
permanente a entendu mettre en garde comme étant opposé à
l'intention qui a guidé une telle acceptation (Série A/B, n° 74, p. 24).
La Cour n’aura en effet à prononcer que sur l’existence du droit
prétendu par le Portugal en juillet 1954, sur le manquement allégué
de l’Inde à ses obligations à cette date et sur le redressement éven-
tuel d’un tel manquement. Il n’est pas demandé à la Cour de dire

33
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 36

et juger quoi que ce soit concernant le passé antérieur au 5 février
1930.

En vain invoquerait-on que les arguments sur l'existence du droit
de passage auraient été les mémes si cette question avait été dé-
battue avant 1930 que lorsqu'elle l’est aujourd’hui. Outre que cette
considération ne se réfère qu’à une partie du présent différend, elle
perd de vue que la condition mise à la compétence de la Cour ne
se réfère pas à la nature des arguments susceptibles d’être invoqués.
Le fait qu’un traité plus ou moins ancien, qu’une règle de droit
international établie depuis plus ou moins longtemps sont invoqués
ne sert aucunement de mesure à la juridiction de la Cour selon la
déclaration de l'Inde. Celle-ci s’en tient au fait que le différend
concerne une situation ou des faits postérieurs au 5 février 1930:
le présent différend satisfait à cette exigence.

La Cour estime donc n'avoir pas à retenir la sixième exception et,
en conséquence, elle s’estime compétente pour connaître du présent
différend.

*
* *

La Cour examinera maintenant le fond de l’affaire.

Tl résulte de ce qui a déjà été dit qu’en ce qui concerne le fond
la Cour n’a à retenir que:

1° La question de l'existence en 1954 au profit du Portugal d’un
droit de passage dans la mesure nécessaire à l'exercice de sa sou-
veraineté sur les enclaves, avec réglementation et contrôle par l'Inde
de l'exercice de ce droit;

2° La question du manquement de l’Inde, en 1954, à son obliga-
tion relative à ce droit de passage;

3° Si un tel manquement est reconnu, la question du redressement
de la situation illicite qui en résulte.

Le Portugal revendique un droit de passage entre Damao et les
enclaves et entre ces enclaves elles-mémes, sur le territoire indien
intermédiaire, dans la mesure nécessaire à l’exercice de sa souve-
raineté sur ces enclaves, sous réserve du droit pour l’Inde de
réglementer et de contrôler le passage réclamé et sans aucune im-
munité en faveur du Portugal. Il soutient en outre que l’Inde est
obligée d’exercer ses pouvoirs de réglementation et de contréle de
manière à ne pas empêcher le passage nécessaire a l’exercice de la
souveraineté portugaise dans les enclaves.

L’Inde soutient que le droit revendiqué par le Portugal est trop
vague et contradictoire pour que la Cour puisse se prononcer à son
sujet par application des règles juridiques énumérées à l’article 38
(1) du Statut. Le Portugal répond que le droit revendiqué par lui
est suffisamment précis pour que l’on puisse en connaître sur la base
du droit international et que la Cour est simplement appelée à

34
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 37

déclarer l'existence de ce droit en faveur du Portugal, en laissant
aux Parties le soin d’en régler et d’en aménager le mode d’exercice
selon les exigences de la situation du moment.

L’Inde prétend découvrir le caractère vague et contradictoire du
droit revendiqué par le Portugal dans l’admission par celui-ci d’une
part que l’exercice de ce droit est soumis à la réglementation et au
contrôle de l’Inde en qualité de souverain territorial, d’autre part
que ce droit n’est pas assorti d’immunités, même quand il s’agit du
passage de forces armées.

Il n'est pas douteux que l’exercice journalier du droit de passage
tel qu’il est énoncé par le Portugal, avec obligation correspondante
à la charge de l’Inde, peut donner lieu à de délicates questions
d'application; mais cela ne constitue pas, aux yeux de la Cour, un
motif suffisant pour conclure à l'impossibilité d’une reconnaissance
judiciaire de ce droit sur la base de l’article 38 (x) du Statut. La
Cour estime que le droit de passage revendiqué par le Portugal a
été défini en l'espèce avec une précision suffisante pour lui permettre
de se prononcer à son sujet.

*
* *

A Vappui de sa demande, le Portugal invoque le traité de Poona
de 1779, conjointement avec des sanads (décrets) émis par le sou-
verain mahratte en 1783 et 1785, comme lui ayant conféré la
souveraineté sur les enclaves avec le droit de passage pour y
accéder.

L’Inde objecte, pour plusieurs raisons, que ce que l’on présente
comme le traité de 1779 n’a pas été valablement conclu et n’est
jamais devenu en droit un traité obligeant les Mahrattes. L’attention
de la Cour a été attirée en particulier, 4 cet égard, sur les diver-
gences entre les différents textes du traité présentés à la Cour et sur
l'absence de texte accepté comme authentique par les deux parties
et certifié par elles ou par leurs représentants diment autorisés. La
Cour ne juge pas nécessaire de traiter de ces objections, ni des autres
objections élevées par l’Inde quant à la forme du traité et quant à la
procédure suivant laquelle un accord s’est fait sur ses termes. Qu’il
suffise de dire que la validité d’un traité conclu 4 une époque aussi
lointaine que le dernier quart du dix-huitiéme siécle, dans les
conditions qui régnaient alors dans la péninsule indienne, ne doit
pas être appréciée sur la base de pratiques et de procédures qui ne se
sont développées depuis lors que graduellement. Les Mahrattes eux-
mémes ont considéré le traité de 1779 comme valide et ayant
pour eux force obligatoire; ils en ont exécuté les clauses. Le traité
est fréquemment cité comme tel dans les documents officiels
mahrattes ultérieurs, notamment dans les deux sanads de 1783 et
1785 qui se présentent comme émis en application du traité. A
aucun moment les Mahrattes n’ont formulé de doute quant 4 la
validité ou quant au caractère obligatoire du traité.

35
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 38

L'Inde prétend en outre que, pris ensemble, le traité et les deux
sanads de 1783 et 1785 n’ont pas opéré en faveur du Portugal un
transfert de souveraineté sur les villages à lui assignés, mais simple-
ment la concession d’un revenu de 12 000 roupies par an portant
sur ces villages, concession appelée jagir ou saranjam.

C’est l'article 17 du traité que le Portugal invoque comme ayant
emporté transfert de souveraineté. La Cour ne saurait conclure de
l'examen des différents textes de cet article qui lui ont été soumis
que leur teneur ait visé un transfert de souveraineté sur les villages
en faveur des Portugais. Le dossier contient plusieurs exemples de
traités conclus par les Mahrattes qui montrent que, lorsqu'il s’agis-
sait d'opérer un transfert de souveraineté, ils employaient des ex-
pressions appropriées et adéquates telles que cession « à perpétuité »
ou « en souveraineté perpétuelle ». D'autre part les termes utilisés
dans les deux sanads et les documents pertinents qui s’y rapportent
établissent qu’il n’a été concédé aux Portugais qu’une tenure d'ordre
fiscal, appelée jagir ou saranjam, d’une valeur annuelle de 12 000
roupies. C'était là une forme de concession très répandue aux Indes
et il n’a pas été signalé à la Cour un seul cas où une concession de
cet ordre ait été interprétée comme équivalant à une cession de
territoire en souveraineté.

Il est allégué que les Portugais s’étaient vu reconnaître le pouvoir
d’étouffer les révoltes ou rébellions qui se produiraient dans les
villages assignés, ce qui indiquerait une cession de souveraineté sur
ces villages. La Cour ne juge pas cette conclusion bien fondée. Si
les Mahrattes avaient eu l'intention de céder aux Portugais la sou-
veraineté sur les villages, il aurait été inutile de préciser dans la
concession que le futur souverain aurait le pouvoir de réprimer les
révoltes ou rébellions éclatant sur son propre territoire. Dans les
conditions où cette autorisation a été donnée, l'intention semble
avoir été que les Portugais exerceraient ce pouvoir au nom du
souverain mahratte et auraient à l’égard de celui-ci l'obligation
d’étouffer toute révolte ou rébellion contre son autorité.

I] apparaît donc que l'intention des Mahrattes était d'opérer en
faveur des Portugais, par le traité de 1779 et les sanads de 1783 et
1785, une simple concession de jagir ou saranjam et non un transfert
de souveraineté sur les villages.

Eu égard à son opinion sur le caractère de la concession faite par
les Mahrattes aux Portugais, la Cour n’a pas à s'arrêter aux cir-
constances de la période mahratte pour examiner la prétention du
Portugal à un droit de passage vers les enclaves et à partir de
celles-ci. Au cours de la période mahratte, la souveraineté sur les
villages visés par la concession, ainsi que sur le territoire s'étendant
entre l’arrondissement côtier de Damao et les villages, appartenait
aux Mahrattes. Il ne pouvait donc être question d’enclaves, ni de
droit de passage en vue d’exercer une souveraineté sur des enclaves.
Le fait que le Portugal avait accès aux villages pour la perception

36
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 39

d'un revenu et qu'il exerçait à cette fin les pouvoirs à lui délégués
par les Mahrattes-ne saurait, de l'avis de Ia Cour, être égalé à un
droit de passage en vue d'exercer une souveraineté.

* * *

I] ressort clairement de l’étude des documents soumis à la Cour
que la situation se modifia avec l’accession des Britanniques à la
souveraineté sur cette partie du pays au lieu et place des Mahrattes.
Les Britanniques trouvèrent les Portugais occupant les villages et
y exerçant leur pleine et exclusive autorité administrative. Accep-
tant la situation telle qu’ils l’avaient trouvée, ils laissérent les
Portugais occuper les villages et y exercer une autorité exclusive.
Les Portugais se présentèrent comme souverains des villages. Les
Britanniques s’abstinrent de prétendre eux-mêmes à la souveraineté
en qualité de successeurs des Mahrattes, mais ils ne reconnurent pas
non plus expressément la souveraineté du Portugal. L'autorité
exclusive des Portugais sur les villages ne fut jamais mise en
question. Ainsi la souveraineté du Portugal sur les villages fut-elle
reconnue par les Britanniques en fait et par implication, elle le fut
ensuite tacitement par l'Inde. En conséquence, les villages visés
par la concession mahratte acquirent le caractère d’enclaves portu-
gaises en territoire indien.

En vue de déterminer si le Portugal a établi le droit de passage
qu’il revendique, la Cour doit prendre en considération ce qui s’est
passé au cours des périodes britannique et post-britannique. Au
cours de ces périodes, le passage vers les enclaves a donné lieu,
entre les Portugais et le souverain territorial, à une pratique que
le Portugal invoque pour établir le droit de passage par lui réclamé.

En tant que cette prétention du Portugal à un droit de passage
est formulée par ce pays sur la base de la coutume locale, il est
allégué au nom de l’Inde qu'aucune coutume locale ne saurait se
constituer entre deux États seulement. On voit difficilement pour-
quoi le nombre des États entre lesquels une coutume locale peut
se constituer sur la base d’une pratique prolongée devrait néces-
sairement être supérieur à deux. La Cour ne voit pas de raison pour
qu’une pratique prolongée et continue entre deux Etats, pratique
acceptée par eux comme régissant leurs rapports, ne soit pas à
la base de droits et d'obligations réciproques entre ces deux États.

Ainsi qu'il a déjà été dit, le Portugal revendique un droit de
passage dans la mesure nécessaire à l’exercice de sa souveraineté
sur les enclaves, sans aucune immunité et sous la réglementation
et le contrôle de l’Inde. Dans les écritures et en plaidoirie, la dis-
cussion relative à l'existence de ce droit a visé les différentes caté-
gories auxquelles il s’appliquerait, à savoir les personnes privées,
les fonctionnaires civils, les marchandises en général, les forces

37
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT I2 IV 60) 40

armées, la police armée et les armes et munitions. La Cour recher-
chera pour chacune de ces catégories si le droit réclamé par le
Portugal est établi sur la base de la pratique développée entre les
Parties au cours des périodes britannique et post-britannique.

Il est admis de part et d’autre que, durant ces périodes, le passage
des personnes privées et des fonctionnaires civils n’a été soumis à
aucune restriction, en dehors du contrôle normal. Rien dans le
dossier n'indique le contraire.

Les marchandises en général, c’est-à-dire toutes les marchandises
à exclusion des armes et munitions, ont également passé librement
entre Damao et les enclaves au cours des périodes en question, sous
la seule réserve, à certaines époques, des règlements douaniers et
des règlements et contrôles nécessités par des considérations de
sécurité ou de fiscalité. L’interdiction générale du transit des mar-
chandises édictée au cours de la seconde guerre mondiale et les
prohibitions imposées sur le transit du sel et, à certains moments,
sur celui de l’alcool et des produits destinés à la fabrication de l'alcool
étaient des mesures particulières justifiées par les considérations
dont il vient d’être fait état. La portée et le but de chacune de ces
interdictions étaient clairement définis. Dans tous les autres
cas, le passage des marchandises a été libre. Ni autorisation ni
licence n'étaient exigées.

La Cour conclut donc qu’en ce qui est des personnes privées, des
fonctionnaires civils et des marchandises en général il a existé au
cours des périodes britannique et post-britannique une pratique
constante et uniforme de libre passage entre Damao et les enclaves.
Cette pratique s'étant maintenue sur une période de plus d’un
siècle un quart, sans être affectée par le changement de régime
survenu dans le territoire intermédiaire lorsque l'Inde eut acquis
son indépendance, la Cour considère, eu égard à toutes les circons-
tances de l'espèce, que cette pratique a été acceptée par les Parties
comme étant le droit et a donné naissance à un droit et à une
obligation correspondante.

En conséquence, la Cour estime que le Portugal avait en 1954
un droit de passage entre l'arrondissement côtier de Damao et les
enclaves et entre ces enclaves elles-mêmes, sur le territoire indien
intermédiaire, pour les personnes privées, les fonctionnaires civils
et les marchandises en général, dans la mesure nécessaire, conformé-
ment à la demande du Portugal, à l’exercice de sa souveraineté
sur les enclaves et sous la réglementation et le contrôle de l'Inde.

En ce qui concerne les forces armées, la police armée et les armes
et munitions, la situation est différente.

Il apparaît qu’au cours de la période britannique le passage des
forces armées et de la police armée entre possessions britanniques et
portugaises a, jusqu’en 1878, été réglé sur une base de réciprocité.
Il ne paraît pas avoir été fait de distinction à cet égard pour le passage
entre Damao et les enclaves. Rien n’indique que le passage des
forces armées et de la police armée entre Damao et les enclaves ou

38
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 41

entre les enclaves elles-mêmes ait été autorisé ou exercé à titre de
droit.

Le troisième alinéa de l’article XVIII du traité de commerce et
d’extradition du 26 décembre 1878 entre la Grande-Bretagne et le
Portugal disposait que la force armée de l’un des deux gouverne-
ments n’entrerait dans les possessions indiennes de l’autre que dans
les cas spécifiés par des traités antérieurs, ou pour se prêter un
mutuel secours comme il était prévu dans le traité même, ou
encore sur demande formelle de la partie désirant cette entrée. La
correspondance échangée par la suite entre autorités britanniques
et portugaises aux Indes prouve que cette disposition était appli-
cable au passage entre Damao et les enclaves.

Le Portugal cite vingt-trois cas remontant aux années 1880-1889
où les forces armées portugaises auraient traversé sans autorisation
le territoire britannique entre Damao et les enclaves. Il convient
d'observer à cet égard que, le 8 décembre 1890, le Gouvernement de
Bombay se plaignit auprès du Gouvernement de l'Inde portugaise
de ce que: «des hommes en armes au service du Gouvernement
portugais ont l’habitude de traverser sans en formuler officiellement
la demande une partie du taluka britannique de Pardi (district de
Surat) en se rendant de Damao à Nagar-Aveli et retour. Il semble
que cela constitue une violation des dispositions de l’article XVIII
du traité, » Dans une lettre adressée le 22 décembre 1890 au gouver-
neur de Bombay, le gouverneur général de l’Inde portugaise déclara:
« Sur un sujet aussi délicat, je me permettrai de faire observer que
les troupes portugaises ne traversent jamais le territoire britannique
sans autorisation préalable » et il ajouta: « Cette pratique a été obser-
vée depuis des siècles en respect des traités et par déférence à l'égard
des autorités britanniques. » L’affirmation que la pratique relative
au passage des forces armées du territoire d’un État sur celui de
l’autre était en usage depuis longtemps, avant même la création des
enclaves, est corroborée notamment par un traité lusc-mahratte de
1741 qui contient la disposition suivante: « Un soldat du Sarkar [sou-
verain mahratte] pénétrant sur le territoire de Damao ne le fera
qu'avec l'autorisation du Fivangee [Portugais]. Si un soldat du
Firangee doit entrer sur le territoire du Sarkar, il ne le fera qu'avec
la permission du Sarkar. I] n’y a aucun motif d'entrer sans permis-
sion. »

A la suite de la plainte formulée par les Britanniques au sujet du
passage de membres des forces armées entre Damao et les enclaves
contrairement à l’article XVIII du traité de 1878 et à la suite de la
réponse du gouverneur général de l’Inde portugaise en date du
22 décembre 1890, d’autres lettres furent échangées et l'affaire prit
fin avec les assurances données par le secrétaire général du Gouverne-
ment de l'Inde portugaise dans une lettre du re? mai 1897 où il
déclarait: « Son Excellence vous remercie d’avoir bien voulu lui
fournir des renseignements sur la façon dont se présente la question

39
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 42

et me prie de déclarer que ce Gouvernement donnera des ordres
pour la stricte observation des dispositions de l’article XVIII du
traité anglo-portugais. »

La Cour n’a pas à rechercher s’il y a effectivement eu violation
de la disposition pertinente du traité. Qu’il y ait eu violation ou
non, la correspondance en question montre clairement quelle était
la situation juridique en matière de passage des forces armées entre
Damao et les enclaves.

L’exigence d’une demande formelle préalable au passage des
forces armées se retrouve dans un accord de 1913.

Pour la police armée, la situation était la même que pour les
forces armées. Le traité de 1878 réglait le passage de la police armée
sur une base de réciprocité. Le deuxième alinéa de Farticle XVIII
de ce traité prévoyait, sur une base de réciprocité, l'entrée des
autorités de police de chacune des parties sur le territoire de l’autre
pour certains buts déterminés, tels que la poursuite des criminels
et des personnes se livrant à la contrebande. Un accord de 1913
prévoyait, à titre de concession réciproque, que des unités de police
armée pourraient traverser le territoire intermédiaire à condition
que notification préalable en fût donnée. Un accord de 1920 dispo-
sait qu’au-dessous d’un certain rang les policiers armés ne péné-
treraient pas sur le territoire de l’autre partie sans consentement
préalable.

Un accord de 1940 relatif au passage des’ policiers portugais
armés sur la route de Damao à Silvassa (Nagar-Aveli) énonçait
que, si leur nombre n’était pas supérieur à dix, leur passage devrait
être signalé aux autorités britanniques dans les vingt-quatre
heures suivant ce passage mais que, « S’il était nécessaire de faire
circuler, à un moment quelconque, un nombre de policiers supérieur
à dix à la fois, la pratique actuelle devrait être suivie et l’assenti-
ment des autorités britanniques obtenu comme auparavant par
voie de notification préalable. »

Que ce soit pour les forces armées ou pour la police armée, il
n’est intervenu aucun changement au cours de la période post-
britannique, après l’accession de l’Inde à l’indépendance.

Il apparaît donc qu’au cours des périodes britannique et post-
britannique les forces armées et la police armée portugaises ne
passaient pas entre Damao et les enclaves à titre de droit et qu’aprés
1878 leur passage n’a pu avoir lieu qu'avec l'autorisation préalable
des Britanniques, puis des Indiens, donnée soit en vertu d’un
accord réciproque antérieur, soit dans des cas d’espèce. La Cour
estime qu’eu égard aux circonstances spéciales de l'espèce l’exi-
gence d’une autorisation préalable au passage est la négation
même de l’exercice du passage à titre de droit. La pratique suppose
que le souverain territorial avait le pouvoir discrétionnaire de
retirer ou de refuser son autorisation. I] est allégué que cette autori-
sation était toujours accordée mais, de l’avis de la Cour, cela ne
saurait affecter la situation juridique. Rien dans le dossier n'indique

40
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT I2 IV 60) 43

que les Britanniques ou les Indiens aient été obligés d'accorder leur
autorisation.

Quant au passage des armes et munitions, le traité de 1878
dispose, en son article XVIII, quatrième alinéa, que l'exportation
d'armes, de munitions ou de fournitures militaires des possessions
de l’une des parties vers celles de l’autre «ne sera point permise
excepté avec le consentement de cette dernière et sous les règlements
approuvés par elle ».

La règle 7 À, ajoutée en 1880 aux règles édictées en vertu de
VIndian Arms Act de 1878, énonçait: « Rien dans les règles 5,
6 ou 7 ne sera considéré comme autorisant l'octroi de licences ... en
vue d’importer des armes, munitions ou fournitures militaires en
provenance de l’Inde portugaise fou d’en] exporter à destination
de l’Inde portugaise ... [sans] licence spéciale. » La pratique suivie
par la suite montre que cette disposition s’est appliquée au transit
entre Damao et les enclaves.

Ainsi une distinction nette était établie entre la pratique admet-
tant le libre passage des personnes privées, des fonctionnaires civils
et des marchandises en général et la pratique consistant à exiger
une autorisation préalable, comme c'était le cas pour les forces
armées, la police armée et les armes et munitions.

La Cour estime par conséquent qu’un droit de passage en faveur
du Portugal avec obligation correspondante à la charge de l'Inde
n’a été établi ni pour les forces armées, ni pour la police armée, ni
pour les armes et munitions. La manière de procéder suivie par les
autorités portugaises et britanniques pour le passage de ces catégories
exclut l’existence d’un tel droit. La pratique qui s'était constituée
prouve qu’on était bien d’accord sur le fait que, pour ces catégories,
le passage ne pouvait avoir lieu qu'avec la permission des autorités
britanniques. Cette situation s’est continuée au cours de la période
post-britannique.

*
* *

Le Portugal invoque également, à l’appui de sa prétention à un
droit de passage telle qu’il la formule, la coutume internationale
générale et les principes généraux de droit reconnus par les nations
civilisées. Etant parvenue à la conclusion que la manière de pro-
céder suivie par les autorités britanniques et indiennes d’une part et
portugaises de l’autre a constitué une pratique sur laquelle les
Parties étaient bien d’accord et en vertu de laquelle le Portugal
avait acquis un droit de passage pour les personnes privées, les
fonctionnaires civils et les marchandises en général, la Cour ne juge
pas nécessaire de rechercher si la coutume internationale générale ou
les principes généraux de droit reconnus par les nations civilisées
peuvent conduire au même résultat.

En ce qui est des forces armées, de la police armée et des armes
et munitions, la Cour ayant constaté que la pratique établie entre

41
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 44

les Parties exigeait pour le passage de ces catégories la permission
des autorités britanniques ou indiennes, il est sans intérêt de
déterminer si, en l’absence de la pratique qui a effectivement
prévalu, le Portugal aurait pu fonder sa prétention à un droit de
passage pour ces catégories sur la coutume internationale générale
ou les principes généraux de droit reconnus par les nations civilisées.

La Cour se trouve en présence d’un cas concret présentant des
caractères spéciaux. Par ses origines, l'affaire remonte à une
période et concerne une région où les rapports entre États voisins
n'étaient pas régis par des règles formulées avec précision, mais
largement commandés par la pratique. Par conséquent, se trouvant
en présence d’une pratique clairement établie entre deux Etats et
acceptée par les Parties comme régissant leurs rapports, la Cour
doit attribuer un effet décisif à cette pratique en vue de déterminer
leurs droits et obligations spécifiques. Une telle pratique particu-
lière doit l’emporter sur des règles générales éventuelles.

Ayant admis que le Portugal avait en 1954 un droit de passage
entre Damao et les enclaves, sur le territoire indien intermédiaire,
pour les personnes privées, les fonctionnaires civils et les mar-
chandises en général, la Cour recherchera si l’Inde a agi contraire-
ment à l'obligation que lui imposait le droit de passage du Portugal
pour chacune de ces catégories.

Le Portugal se plaint des restrictions progressives apportées à
son droit de passage entre octobre 1953 et juillet 1954, sans toute-
fois prétendre que l’Inde ait, au cours de cette période, agi contraire-
ment à l'obligation que lui imposait le droit de passage du Portugal.
Mais le Portugal se plaint de ce qu’ensuite le passage ait été refusé
aux ressortissants portugais d’origine européenne, soit fonction-
naires, soit personnes privées, aux Portugais d'origine indienne au
service du Gouvernement portugais et à une délégation que le
gouverneur de Damao se proposait d'envoyer à Nagar-Aveli et à
Dadra.

On peut observer que, le 2x juillet 1954 encore, le gouverneur de
Damao se voyait accorder les visas nécessaires pour se rendre à
Dadra et en revenir.

Les événements qui se produisirent 4 Dadra le 21-22 juillet 1954
aboutirent au renversement de l’autorité portugaise dans cette
enclave, ce qui suscita une certaine tension dans le territoire indien
environnant. L’Inde suspendit alors tout passage. Elle allègue que
cela fut rendu nécessaire par la situation anormale apparue à Dadra
et la tension créée dans le territoire indien environnant.

Le 26 juillet, le Gouvernement portugais demanda que des délé-
gués du gouverneur de Damao {au besoin limités au nombre de

42
_ DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT I2 IV 60) 45

trois) pussent se rendre à Nagar-Aveli afin d’entrer en contact avec
la population, d'examiner la situation et de prendre sur place les
mesures administratives nécessaires. La demande ajoutait que, si
possible, la délégation visiterait aussi Dadra pour y examiner la
situation. Elle exposait que cette délégation pourrait se rendre
directement de Damao à Nagar-Aveli, sans nécessairement passer
par Dadra. Le Gouvernement de l’Inde repoussa cette demande
dans une réponse datée du 28 juillet. La réponse soulignait entre
autres raisons la tension régnant dans le territoire indien inter-
médiaire et énongait:

«Cette tension ne fera qu’augmenter si des fonctionnaires por-
tugais sont autorisés à traverser le territoire de l'Inde aux fins
mentionnées dans la note. Le passage de ces fonctionnaires à travers
le territoire indien pourrait aussi entraîner des conséquences indési-
rables en raison de la violence des sentiments suscités par les actes
de répression des autorités portugaises. Dans ces conditions, le
Gouvernement de l'Inde regrette par conséquent de ne pouvoir
donner suite à la demande des autorités portugaises pour l'octroi de
facilités leur permettant d'envoyer une délégation de Damao à
Dadra et Nagar-Aveli à travers le territoire de l'Inde. »

En raison de la tension existant alors dans le territoire indien
intermédiaire, la Cour ne saurait considérer que le refus de passage
opposé par l'Inde à la délégation proposée, ni le refus de visas
aux ressortissants portugais d’origine européenne et aux Por-
tugais d’origine indienne au service du Gouvernement portugais
aient été contraires à l’obligation qu’imposait à l'Inde le droit de
passage du Portugal. La demande portugaise de droit de passage est
subordonnée à la pleine reconnaissance et à l’exercice de la souve-
raineté de l’Inde sur le territoire intermédiaire, sans aucune im-
munité en faveur du Portugal. La Cour estime que le refus de passage
opposé dans ces cas par l’Inde relevait en l’espèce de son pouvoir de
réglementation et de contrôle du droit de passage du Portugal.

Par ces motifs,

La Cour,

par treize voix contre deux,

rejette la cinquième exception préliminaire ;
par onze voix contre quatre,

rejette la sixième exception préliminaire;
par onze voix contre quatre,

dit que le Portugal avait en 1954 un droit de passage entre les
enclaves de Dadra et de Nagar-Aveli et l'arrondissement côtier de
Damao et entre ces enclaves elles-mémes, sur le territoire indien
intermédiaire, dans la mesure nécessaire à l’exercice de la souverai-

43
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ARRÊT 12 IV 60) 46

neté portugaise sur ces enclaves et sous la réglementation et le
contrôle de l’Inde, pour les personnes privées, les fonctionnaires
civils et les marchandises en général;

par huit voix contre sept,
dit que le Portugal n’avait en 1954 ce droit de passage ni pour les
forces armées, ni pour la police armée, ni pour les armes et munitions;
par neuf voix contre six,

dit que l'Inde n’a pas agi contrairement aux obligations que lui
imposait le droit de passage du Portugal pour les personnes privées,
les fonctionnaires civils et les marchandises en général.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le douze avril mil neuf cent soixante,
en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et dont les autres seront transmis respectivement au Gouver-
nement de la République du Portugal et au Gouvernement de la
République de l’Inde.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.

Le PRÉSIDENT et MM. BASDEVANT, BADAWI, KOJEVNIKOV et
SPIROPOULOS, juges, joignent à l'arrêt des déclarations.

M WELLINGTON Koo, juge, joint à l’arrêt l'exposé de son opinion
individuelle.

MM. WINIARSKI et BADAWI, juges, joignent à l'arrêt l'exposé
commun de leur opinion dissidente. MM. ARMAND-UGoN, MORENO
QUINTANA et sir Percy SPENDER, juges, et MM. CHAGLA et
FERNANDES, juges ad hoc, joignent à l'arrêt les exposés de leur
opinion dissidente.

(Paraphé) H. K.
(Paraphé) G.-C.

44
